MODEL PRODUCTION SHARING AGREEMENT

BETWEEN

THE GOVERNMENT OF THE UNITED REPUBLIC OF TANZANIA

AND

TANZANIA PETROLEUM DEVELOPMENT CORPORATION

AND

ABC LTD

FOR ANY AREA

2013
TABLE OF CONTENTS

PRODUCTION SHARING AGREEMENT

WITNESSETH
PREAMBLE
ARTICLE 1:
ARTICLE 2:
ARTICLE 3:
ARTICLE 4:
ARTICLE 5:
ARTICLE 6:
ARTICLE 7:
ARTICLE 8:
ARTICLE 9:
ARTICLE 10:
ARTICLE 11:
ARTICLE 12:
ARTICLE 13:
ARTICLE 14:
ARTICLE 15:
ARTICLE 16:
ARTICLE 17:
ARTICLE 18:

ARTICLE 19:
ARTICLE 20:
ARTICLE 21:
ARTICLE 22:

ARTICLE 23:
ARTICLE 24:
ARTICLE 25:
ARTICLE 26:
ARTICLE 27:
ARTICLE 28:
ARTICLE 29:
ARTICLE 30:
ARTICLE 31:
ARTICLE 32:
ARTICLE 33:
ARTICLE 34:
ARTICLE 35:
ARTICLE 36:
ANNEX "A":
ANNEX "B":
ANNEX "C":
ANNEX "D":
ANNEX "EB":
ANNEX "F":

DEFINITIONS.
AGREEMENT ..
RESPONSIBILITIES AND GRANT OF RIGHTS
TERM AND TERMINATION ...
EXPLORATION PROGRAMM.
RELINQUISHMENT OF CONTRACT AREA.
ANNUAL WORK PROGRAMMES AND BUDGET
ADVISORY COMMITTEE...
DISCOVERY, APPRAISAL AND DEVELOPMENT .
JOINT OPERATIONS.
PAYMENT AND ANNUAL CHARGES
RECOVERY OF COSTS AND EXPENSES AND PRODUCTION SHARING
VALUATION OF PETROLEUM...
MEASUREMENT OF PETROLEUM
NATURAL GAS .....
TAXATION AND ROYALTY .
ADDITIONAL PROFITS TAX. 50
ESTABLISHMENT OF OFFICE, REPORTING, INTERNAL CONTROL, SUPERVISION AND
CONFIDENTIALITY...
LIFTING, MARKETING AND DOMESTIC SUPPLY OBLIGATION ..
LOCAL CONTENT...

EMPLOYMENT, TRAINING AND TRANSFER OF TECHNOLOGY ....
TITLE TO ASSETS, INSURANCE, SITE CLEAN UP, DECOMMISSIONINGAND
ABANDONMENT .....
IMPORT DUTIES
ACCOUNTING AND AUDIT
HEALTH SAFETY AND ENVIRONMENT
FORCE MAJEURE EVENT ....
ASSIGNMENT AND TRANSFER OF RIGHTS
CONSULTATION AND ARBITRATION
APPLICABLE LAW
WORKING LANGUAGE
THIRD PARTY ACCESS TO PETROLEUM FACILITIES
COORDINATION AND UNITISATION OF PETROLEUM OPERATIONS .
FOREIGN EXCHANGE AND CURRENCY ..
ANTI-CORRUPTION
MODIFICATIONS AND HEADINGS .
NOTICES .....
DESCRIPTION OF EXPLORATION LICENCE AREA
MAP OF EXPLORATION LICENCE AREA
DRAFT EXPLORATION LICENCE
ACCOUNTING PROCEDURE
APT SAMPLE CALCULATION METHODOLOGY
PARENT COMPANY GUARANTEE

PRODUCTION SHARING AGREEMENT

This Production Sharing Agreement (the “Agreement”) is made on the. day of
, 20[xx] and constitutes the agreement between:

The Government of the United Republic of Tanzania (hereinafter referred to as the “Government”)
represented by the Minister for Energy and Minerals (hereinafter referred to as “Minister;

The Tanzania Petroleum Development Corporation a statutory Corporation established under the
Laws of the United Republic of Tanzania (hereinafter referred to as (“TPDC’”), represented by its
Managing Director;

(all hereinafter called collectively “First Party”); and

ABC Ltd, a company existing under the Laws of the United Republic of Tanzania, with office and
legal representative in the United Republic of Tanzania, hereinafter referred to as “ABC” or
“Contractor” or “Second Party” represented by its Chief Executive Officer , which expressions
shall, where the context so admits, include its successors-in-title and assigns.
WITNESSETH

PREAMBLE

WHEREAS, Petroleum in or under any land in, or under the jurisdiction of the United Republic of
Tanzania, or to which the United Republic of Tanzania is entitled under international
law, including Petroleum underlying the area described in Annex “A” hereof, is vested
entirely and solely in the United Republic of Tanzania; and

WHEREAS, TPDC has been established by law for the purpose (inter alia)of promoting the
development of the Petroleum industry and the production of Petroleum; and

WHEREAS, the Act as defined in Article 1 below makes provision with respect to exploring for and
producing Petroleum and, for that purpose subject to certain limitations and
conditions, authorises the Minister to grant Exploration Licences and Development
Licences; and

WHEREAS, TPDC intends to apply for an Exploration Licence over the area described in Annex
“A” and shown on the map in Annex “B” hereof and the Minister intends to grant the
said Licence; and

WHEREAS, TPDC with the approval of the Minister, wishes to engage the Contractor to carry out
on its behalf Petroleum Operations in the area of the said Licence and in the area of
any Development Licence(s) granted to TPDC hereunder; and

WHEREAS, ABC is willing on certain terms and conditions to undertake the Petroleum Operations
aforesaid and has for that purpose the necessary competence, capacity and capability
including adequate financial capacity, technical competence, sufficient experience,
history of compliance, and professional skill.

WHEREAS, the Parties are committed to ensure that Petroleum Operations shall be managed in
compliance with the Law and in an ethical, efficient, safe, transparent and accountable
manner on the basis of the best international environmental, social and economic
sustainability principles in order to achieve optimal long-term Petroleum resource
exploitation for maximum value creation for equitable benefit and welfare of the
people of the United Republic of Tanzania.

WHEREAS, the Contractor is willing on certain terms and conditions to undertake Petroleum
Operations aforesaid and has for that purpose the necessary financial capacity,
technical competence and professional skill.

NOW THEREFORE, in consideration of the premises and mutual covenants herein reserved and
contained, IT IS HEREBY AGREED as follows:
ARTICLE 1:

DEFINITIONS

The words and terms used in this Agreement shall have the following meanings unless specified

otherwise.

(a) “Act” means the Petroleum (Exploration and Production) Act, CAP. 328 R.E. 2002as
amended, repealed or replaced from time to time.

(b) “Abandonment” means decommissioning, removal and/or disposal of structures, facilities
and installations including pipeline equipment and other property used in Petroleum
Operations in an area, cleaning up of the area, plugging and secure of Wells, restoration of
land, safety clearance of an area, in connection with cessation or partial cessation of
Petroleum Operations in an area or part of an area;

(c) Affiliate Company” or “Affiliate” means any company holding directly or indirectly a

majority of shares in any company which is controlled directly or indirectly by any such
aforesaid company.

For the purpose of the foregoing definitions:

@

(ii)

a company is directly controlled by another company or companies holding shares
carrying in the aggregate the majority of votes exercised at general meetings;

a particular company is indirectly controlled by a company or companies (thereafter
called “the parent company or companies”) if a series of companies can be specified,
beginning with the parent company, are so related that each company of the series,
except the parent company or companies, is directly controlled by one or more of the
earlier in the series.

(d) “Adjoining Block” shall have the meaning ascribed to it by the Act.

(e) “Agreement” or “the Agreement” means this Production Sharing Agreement executed
among the Government, TPDC and the Contractor, including its Annexes.

(f) “Appraisal”means the activities to be carried out after a discovery of Petroleum with the
aim to better define the parameters of the Petroleum and the reservoir to which the discovery
relates and determine its commerciality and include but is not limited to:

@
(ii)
(iii)

drilling of Wells and running productivity tests;
collecting special geological samples and reservoir fluids; and

conducting supplementary studies and acquisition of geophysical and other data, as
well as the processing of same data.

(g) “Appraisal Programme” means an approved work programme and budgetprepared for the
purpose of Appraisal;
(h) “Appraisal Well” means any well drilled following a discovery of Petroleum in the
Contract Area for the purpose of ascertaining the quantity and areal extent of Petroleum in
the Petroleum reservoir to which that discovery relates;

(i) "Arm’s Length" means the relationship that exists between two or more entities, where
neither of such entities exerts or is in position to exert significant influence of any of the
other entities having regard to all relevant factors;

(j) “Associated Natural Gas” or “Associated Gas” means Natural Gas which exists in a
reservoir in solution with Crude Oil and includes what is commonly known asgas cap gas
which overlies and is in contact with Crude Oil;

(k) “Barrel” means a unit of measure for liquids corresponding to forty-two (42) United States
gallons of Crude Oil net of basic sediment and water, corrected to a temperature of sixty
degrees Fahrenheit (60°F) and under one (1) atmospheric pressure;

(1) “Block” shall have the meaning ascribed to it by the Act;

(m) “Business Day’’ means a day excluding a Saturday or Sunday or public holiday on which
banks in the United Republic of Tanzania are open for business;

(n) ‘Btu’’ (British thermal unit) means an energy unit; the quantity of heat necessary to raise
the temperature of one pound-mass of water one degree Fahrenheit from 58.5°F to 59.5°F
under a standard pressure of 30 inches of mercury at 32°F;

(0) “Calendar Year” or “Year” means a period of twelve (12) consecutive months according to
the Gregorian calendar beginning on January | and ending on December 31;

(p) “Casing Head Gas” means Natural Gas which existed or exists in a reservoir in solution
with Crude Oil, or as free gas cap gas, and is or could be produced with Crude Oil from a
well; the predominant production of which is or would be Crude Oil;

(q) “Contract Area” means on the Effective Datethe area described in Annex “A” and shown
on map in Annex “B”, and thereafter, in accordance with Article 3(b) the whole or any part
of such area in respect of which Contractor continues to have rights and obligations under
this Agreement;

(r) “Contract Expenses” means expenses incurred in relation to the Petroleum Operations, as
more fully set forth in Annex “D”;

(s) “Contract Year” means the period, and successive periods, of twelve (12) consecutive
Months according to the Gregorian calendar beginning on the Effective Dateof this
Agreement;

(t) “Contractor” means Second Party as well as any entity to which any interest may be
transferred in application of the provisions of Articles 10 or 27;
(u)

(v)
(w)
(x)

(y)
(z)

“Contractor’s Joint Operating Agreement” means the Petroleum Joint Operations Agreement
in respect of which two or more parties constituting Contractor have elected to enter in order
to contribute expenses in accordance with Article 3(d).

"Cost Gas" shall have the meaning ascribed to it in Article 12 of this Agreement;
"CostOil” shall have the meaning ascribed to it inArticle12ofthis Agreement;

“Crude Oil” means a mixture of liquid hydrocarbons produced from the contract area which
is in a liquid state at the well head or in the separator under normal conditions of pressure
and temperature, including distillate and condensates, as well as liquids extracted from
natural gas "Cost Oil" shall be as defined in Article 12 of this Agreement.

"Crude Oil Operations" means Petroleum Operations carried out in respect of Crude Oil;

“Day” is a period of twenty-four (24) hours starting at midnight;

(aa) "Delivery Point" means a point specified in the approved Development Plan within or

outside of the Contract Area;

(bb) “Development Area” shall have the meaning ascribed to it by the Act;

(cc) “Development Expenses” means those expenses as so categorized in Annex “D”, the

Accounting Procedure;

(dd) “Development Licence” shall have the meaning ascribed to it by the Act;

(ee) “Development Operations,” means operations for or in connection with the production

(ff)

Gi)

of Petroleum and shall include the activity carried out to prepare the Development Plan
and the activity carried out after the grant of the development licence in the respective
Development Area. Such activity shall include, but not be limited to:

(i) reservoir, geological and geophysical studies and surveys;
(ii) drilling of producing and injection Wells;

(iii) design, construction, installation, connection and initial testing of equipment,
pipelines, systems, facilities, plants, and related activities necessary to produce
and operate said Wells, to take, save, treat, handle, store, transport and deliver
Petroleum, and to undertake re-pressuring, recycling and other secondary or
tertiary recovery projects;

“Development Plan” means the proposals accompanying an application for a
Development Licence pursuant to the Act and this Agreement;

“Development Well” means a Well drilled for the purpose of producing or enhancing
production of Petroleum from a commercial discovery, and includes the Appraisal wells
completed as producing or injection wells;
(kk)

(ly

(mm)

(nn)

(00)

(pp)

(qq)

(rr)

(ss)

(tt)

(uu)

(vv)

(ww)

“Discovery Block” shall have the meaning ascribed to it by the Act;

“Effective Date” means the date on which,this Agreement is signed by the Parties and the
Exploration Licence is simultaneously granted by the Minister;

“Expatriate Employee” means any professional employee from abroad who is working
for the Contractor in relation to this Agreement in the United Republic of Tanzania;

“Exploration Expenses” means those expenses as so categorized in Annex “D”, the
Accounting Procedure;

“Exploration License” shall have the meaning ascribed to it by the Act;

“Exploration Licence Area”means the Contract Area or a sub-division thereof as
specified in Annex “A”;

"Exploration Operations” means operations for or in connection with the exploration for
petroleum and shall include, but not be limited to, such geological and geophysical
surveys and studies, aerial surveys and others as may be included in approved Work
Programme and Budgets, and the drilling of such shot holes, core holes, stratigraphic
tests, Exploration Wells, and other related holes and Wells, and the purchase or
acquisition of such supplies, materials and equipment which may be included in approved
Work Programme and Budgets;

“Exploration Period” means a time period granted for the performance of Exploration
Operations as referred to in Article 5;

“Exploration Well” means a Well drilled in the course of Exploration Operations
conducted hereunder but does not include an Appraisal Well, and whose purpose at
commencement of drilling is to explore for an accumulation of petroleum whose
existence was at that time unproven by drilling;

"GasPlant” means a plant for the treatment, conditioning, synthesizing, refining,
processing, separation or conversion of NaturalGas;

“General and Administrative Costs” means those cos
the Accounting Procedures;

as so categorized in Annex “D”,

“Government” means the Government of the United Republic of Tanzania;

“Gross Negligence/ Willful Misconduct” means an intentional and conscious or reckless
act or failure to act, by any person or entity, which was in reckless disregard of or wanton
indifference to harmful consequences such person knew or should have known such act or
failure to act has or would have caused to the safety or property of any person or entity,
but shall not include any act, omission, error of judgment or mistake made in good faith in
the exercise of any function, authority or discretion arising out of or in connection with
the Petroleum Operations.

(xx)

(yy,

“Joint Operating Agreement” shall mean the agreement entered into between the parties
constituting Contractor, and TPDC where applicable.

) “Joint Operations” means the Petroleum Operations in respect of which TPDC has
elected to contribute expenses or has been carried by the Contractor pursuant to Article 10.

(zz) “Law” means the legislation; regulations; rules; guidelines; Government Orders, Notices

and Directives, precedents and principles in force from time to time in the United Republic
of Tanzania;

(aaa) “LIBOR” is the London Inter-Bank Offered Rate for one month deposits of U.S.

(bb!

Dollars displayed on page ‘LIBORO1’ of the Reuters Money Rates Service (or any
otherpagethatreplaces page ‘LIBORO1’ for the purposes of displaying the British Bankers
Association (BBA) interest settlement rates for such deposits of U. S. Dollars in the London
Interbank market) on the date of determination, or in the event the Reuters Money Rates
Service , or a successor thereto, no longer provides such information, such other service as
may be agreed by the Parties that provides the BBA interest statement rates for such
deposits of U. S. Dollars in the London Interbank market and any required information
previously provided on page ‘LIBORO1’;

b)““Local Content” means the quantum of composite value added to, or created in, the
economy in Tanzania through the deliberate utilization of Tanzanian human and material
resources and services in the Petroleum Operations in order to stimulate the development of
capabilities indigenous to Tanzania and to encourage foreign investment and participation,
without compromising quality, health, safety and environmental standards;

(ccc) “Location” shall have the meaning ascribed to it by the Act;

(ddd) “Minister” shall have the meaning ascribed to it by the Act;

(eee) “Month” means a calendar month pursuant to the Gregorian Calendar;

(fff) “MMscf” means a million standard cubic feet of Natural Gas;

(ggg)“Natural Gas” means any hydrocarbons produced from the Contract Area which at a

pressure of 1 atmosphere and a temperature of sixty degrees Fahrenheit (60°F) are in a
gaseous state at the wellhead, and includes both associated as and Non- Associated Natural
Gas, and all of its constituent elements produced from any Well in the Contract Area and all
non-hydrocarbon substances therein. Such term shall include residue gas after the extraction
of liquid hydrocarbons therefrom;

(hhh) "Natural Gas Operations" means Petroleum Operations carried out in respect of

Natural Gas;

(iii) “Non-Associated Gas” means Natural Gas other than Casing Head Gas;
Gjj) “Operating Expenses” means those expenses as so categorized in Annex “D”, the
Accounting Procedure;

(kkk)“Operator” means the person designated as the Operator under a Joint Operating
Agreement executed by the persons constituting the Contractorpursuant to Article 3or the
operating agreement executed by TPDC and Contractor pursuant to Article 10;

(ll) “Parties” means the Government, TPDCand Contractor as Parties to this Agreement,
including any permitted successors and assignee;

(mmm) “Party” means the Government, TPDCor Contractor as a Party to this Agreement,
including any permitted successors and assignees;

(nnn)“Participating Interest” means the proportion of production costs each party will bear
and the proportion of production each party will receive, as set out in Article 10(b) (i);

(o00)“Person” means any individual, corporation, company, co-operative, partnership, joint
venture, association, trust, estate, public body, unincorporated organization of government
or any agency or political subdivision thereof;

(ppp)“Petroleum” shall have the meaning ascribed to it bythe Act;

(qqq)“Petroleum Operations” means any and all operations and activities in connection with
Exploration Operations, Appraisal Operations, Development Operations, and Production
Operations, including all the Abandonment activities as required under Article 21;

(rrr) “Production Operations” shall include, but not be limited to, the running, servicing,
maintenance and repair of completed Wells and of the equipment, pipelines, systems,
facilities and plants completed during Development. It shall also include all activities
related to planning, scheduling, controlling, measuring, testing and carrying out the flow,
gathering, treating, transporting, storing and dispatching of Petroleum from the
underground Petroleum reservoirs to the Delivery Point, and all other operations necessary
for the production and marketing of Petroleum. Production Operations shall further include
the acquisition of assets and facilities required for the production of Petroleum hereunder
and Petroleum field Abandonment operations;

(sss) “Quarter” means a period of three (3) consecutive Months starting with the first day of
January, April, July or October of each Calendar Year;

(ttt) “Recoverable Contract Expenses” shall have the meaning ascribed in Article 12 and as
categorized in Annex “D”, the Accounting Procedure;

(uuu) “Regulations” means any regulations made from time to time under the Act;

(vvv)“Service Costs” means those costs as so categorized in Annex “D”,the Accounting
Procedure;
(www) “Subcontractor” shall mean any business entity hired by Contractor to carry out all
or a portion of Petroleum Operations as approved by Contractor under the terms of this
Agreement;

(xxx)“Well” shall have the meaning ascribed to it by the Act;

(yyy)“Work Programme and Budgets” means a statement itemizing the Petroleum
Operations to be carried out pursuant to this Agreement during any calendar year or part
thereof and the estimate of the costs of all such items included.
ARTICLE 2: - AGREEMENT

This Agreement constitutes an agreement made under Section 14 of the Act.
(a)

(b)

(c)

(d)

(e)

(f)

ARTICLE 3: RESPONSIBILITIES AND GRANT OF RIGHTS

As soon as possible, but in any event no later than thirty (30) days, before the signing of this

Agreement, TPDC will apply for and the Minister will, under and in accordance with the Act,
grant to TPDC an Exploration Licence over the Contract Area. Subject to the provisions of
the Act, such licence will be substantially in the form of the draft set out in Annex “C”
hereof.

Subject to Article6 and sub-article (e) of Article 9, the areas which at any particular time are
subject to the said Exploration Licence or subject to any Development Licence granted to
TPDC for which application was made by TPDC at the request of the Contractor hereunder
constitute for the purpose of this Agreement the Contract Area.

Save where Joint Operations have been established pursuant to Article 10, the Contractor
shall, in accordance with the Act and as otherwise agreed in this Agreement, have the
exclusive right to conduct, on behalf of TPDC as licence holder, Petroleum Operations in the
Contract Area.

Where the Contractor is constituted by more than one party, the parties constituting the
Contractor shall enter into a Contractor’s Joint Operating Agreement. The Minister and
TPDC shall be entitled to attend the meetings of the committees pursuant to the Joint
Operating Agreement as observers in a non-voting capacity. Government and TPDC shall be
entitled to receive any information that is relevant for the activities under the Joint Operating
Agreement. Members and observors attending a meeting pursuant to the Joint Operating
Agreement may be accompanied by advisers and experts to the extent reasonably necessary
to assist with the conduct of such meeting. Such advisers and experts shall not vote, but may
contribute in a non-binding way to discussions and debates of the Advisory Committee.The
Contractor shall provide the Minister with the Joint Operating Agreement for prior approval.
The Minister may require alterations in the Joint Operating Agreement. Any amendments to
the Joint Operating Agreement after the Effective Date are subject to the prior approval of the
Minister.

The responsibility and liability for duties and obligations of the parties constituting
Contractor under this Agreement shall be joint and several.The parties constituting Contractor
under this Agreement shall not be jointly responsible or liable for payment of corporate taxes

The Contractor shall nominate, and the Minister may approve, an Operator. The Operator
shall execute the Petroleum Operations on behalf of the Contractor Party. No change in
Operatorship shall take effect unless it has been approved by the Minister.
(g)

The Contractor shall:

(i)

(ii)

(iii)

(iv)

(v)

(vi)

(vii)

(viii)

(ix)

(x)

provide particulars of the technical and industrial qualifications of key employees,
particulars of the technical and industrial resources available and particulars of the
kind of financial resources available as provided in the Act;

carry out the Petroleum Operations in the Contract Area diligently, in accordance
with the Applicable Laws, with due regard to Best International Petroleum Industry
Practices and in such manner as to ensure that in respect of matters which are the
responsibility of the Contractor hereunder TPDC is not in default;

furnish TPDC with such information, reports, records and accounts relating to the
Petroleum Operations in the Contract Area as may be necessary to enable TPDC to
meet its obligations under the Act;

if the Contractor has requested TPDC to apply for any extension of the said
Exploration Licence, the Contractor shall in consultation with TPDC, select the
relevant area for which an application for an extension shall be made in accordance
with the requirements of this Agreement and the Act;

pay for copying and shipping of geological and geophysical data relating to the
Contract Area;

subject to Article 11, reimburse TPDC within thirty (30) days from the date of

payment thereof, for the annual charges in respect of the said Exploration Licence or
any Development Licence granted to TPDC following the request of the Contractor
hereunder, payable by TPDC pursuant to the Act;

notify the Minister and TPDC promptly of any change in the Contractor’s
circumstances, or those of any Affiliate or subcontractor upon whom it is dependent
for efficient execution of its Petroleum Operations, which has or is likely to have an
adverse impact upon its ability to meet its obligations under this Agreement;

within thirty (30) days after the Effective Date, designate a representative residing in

the United Republic of Tanzania who shall have full authority to represent Contractor
in respect of matters related to the Agreement and to receive notices addressed to
Contractor;

prior to commencement of Petroleum Operations, maintain an office in the United
Republic of Tanzania with the adequate personnel, management and representatives
who shall have the necessary competence, capacity and capability to follow up the
Petroleum Operations and related matters, and maintain the necessary representatives
in charge of the office with full authority to act and to enter into binding
commitments on behalf of the Contractor; and

Comply with the legal requirements for local content in effect from time to time. In
performing Petroleum Operations under the Agreement, Contractor shall provide for
the maximum utilization of goods, services and materials available in the United
Republic of Tanzania in accordance with the provisions of Article 20. Contractor shall

12
(xi)

give priority in employment of nationals indigenous to Tanzania in all aspects of
Petroleum Operations and shall undertake the training and development of such
personnel in accordance with the provisions of Article 21 The Work Programmes and
Budgets submitted and reported pursuant to Articles 6 shall include Contractor’s
estimate of the local content component of on-going and planned Petroleum
Operations.

Guarantee Obligations

a. On the Effective Date, upon commencement of each subsequent term of the

Exploration Period and upon the approval being granted for an Exploration Work
Programme or for any Appraisal Work Programme, Contractor shall provide the
Minister with an unconditional, irrevocable on-demand guarantees from a bank
acceptable to the Minister in the form and content acceptable to Minister for an
amount equal to:

A. value of the minimum expenditure committed for the relevant Work
Programme or period;

B. sum of Four Hundred Thousand United States Dollars (USD400,000)
for the performance of any obligation under the Contract other than
those covered by the guarantees under (A) above.

Such guarantees shall be in a form and content acceptable to Minister.

b. The respective amounts of the guarantees for obligations arising out of Work

Programmes shall be:

A. For the Initial Exploration Period ____ United States Dollars (USD )

B. For the First Extension Exploration Period ___ United States Dollars
(USD )

C. For Second Extension Exploration Period ____United States Dollars
(USD).

c. Upon delivery to the issuing guarantor of a certificate from Contractor

countersigned by TPDC on behalf of the Minister that the corresponding
minimum expenditure that have been completed in accordance with the Contract
and that all technical data related thereto have been delivered to TPDC, the
guarantee(s) shall be reduced by the value of the minimum expenditures that were
committed to the applicable phase or programme.

d. Where Contractor has failed to perform in accordance with this Contract all or any

part of accrued Work Programmes:

A. at the end of any phase of the Exploration Period;
(h)

TPDC:-

(i)

(ii)

B. at the end of an approved period in respect of a retained Exploration
area;

C. at the end of an approved period in respect of an Appraisal Work
Programme or;

D. upon termination of this Contract,

Contractor or its guarantor shall on demand, paythe Minister the entire amount of
such outstanding guarantee or guarantees within fifteen (15) days of receipt of a
written notice from Minister indicating the amount due to be paid.

Without prejudice to the joint and several liability of the Persons constituting the
Contractor, the Minister may require that, each of the Persons constituting the
Contractor shall upon the Effective Date, deliver to Minister in a form acceptable
to Minister, an unconditional and irrevocable performance guarantee in
substantially the form as prescribed in Annex [F] ,from a financially, technically
and legally competent parent company to each of the Persons constituting
Contractor, guaranteeing for the performance of the Contractor under this
Agreement including an undertaking that that such parent company shall provide
all technical and financial resources that the Contractor may require to meet on a
timely basis Contractor's obligations under this Agreement.

will, as licence holder, take such steps as may be necessary from time to time to
ensure that in respect of the Contract Area it is not in default under the Act and will
not in the Contract Area, without the prior consent in writing of the Contractor,
surrender any Block or Blocks, make any request that any Block or Blocks be
declared a Location, or apply for Development Licence; and

if the Contractor so requests, will:

(a)

(c)

(d)

apply for such extensions of the said Exploration Licence as the Act may
permit;

when any application is made for an extension of the said Exploration Licence,
relinquish to meet the requirements of the Act only Blocks selected for that
purpose by the Contractor;

pursuant to the Act, request that a Discovery Block within the Contract Area
and such Adjoining Blocks selected by the Contractor be declared by the
Minister to be a Location;

apply for a Development Licence or Licences over such Block or Blocks
within the Contract Area as the Contractor may specify for that purpose; and
(e) make such other applications, requests, or representations in respect of the
Contract Area which the Act may require or permit to be made by a licence
holder.

(i) The Government:-

(i)

(ii)

(iii)

(iv)

will take all such actions as may be necessary from time to time to ensure that TPDC
carries out its obligations hereunder and will not without the consent of the Contractor
seek or acquiesce in any waiver by TPDC in respect of the Contract Area of its rights
as licence holder under the Act;

undertakes that, where in the case of discovery of Petroleum referred to in Section 29
(1) of the Act, TPDC makes an application for further extension of the said
Exploration Licence, the Minister will, in respect of any block to which paragraph (b)
of subsection (1) of that Section applies, grant an extension for such period not
exceeding three (3) years in the case of Crude Oil and four (4) years in the case of
Natural Gas as may be required for Appraisal of the discovery;

subject to sub-article (f) (vi) of this Article, will at the Contractor’s expense make
available to the Contractor geological and geophysical data referred to in the said sub-
article (f) (vi) in the possession or under the control of Government resulting from
petroleum exploration by any other company in the Contract Area and the Contractor
shall treat such data as confidential;

subject to any requirement in the Law and respect by the Contractor for the rights of
the others, will permit the Contractor, its Affiliates, employees and agents to have at
all times access to the Contract Area for the purpose of carrying on the Petroleum
Operations hereunder and for such purpose to move freely therein.
ARTICLE 4: TERM AND TERMINATION

(a) This Agreement shall continue to be in force in accordance with Section 42 of the Act,
whose provisions regulate the terms of any Development Licence, and in case no
Development Licence is granted, until the end of the last extension of the Exploration
Period.

(b) Contractor may propose to TPDC to apply for an extension of the Development Licence in
accordance with the Act. In such case, Contractor shall provide to TPDC all relevant
information for the application.

(c) An application for an extension of the Development Licence pursuant to sub-article (b) shall
be accompanied with a proposal for terms for an extension of this Agreement or a proposal
for anew Agreement.

(d) The Minister may grant an extension of the Development Licence on terms in accordance
with the Act and enter into an agreement in accordance with Section 14 of the Act.

(e) This Agreement shall come to an end where the Contractor:

(i) subject to the Act and this Agreement, surrenders its rights in respect of the whole
of the Contract Area pursuant to Article 6;

(ii) interrupts Production for a period of more than ninety (90) days with no cause or
justification acceptable under normal international petroleum industry practice;

(iii) continuously refuses with no justification to comply with the Law;
(iv) intentionally submits false information to the Government or to TPDC;

(v) assigns or transfers any part of its interests, rights or obligations hereunder in
breach of the rules provided for in Article 27 including where the majority of the
share capital of any entity constituting Contractor Party is transferred to a non-
Affiliate third party without having obtained the prior required authorization from
TPDC and the Government.

(vi) becomes insolvent or is declared bankrupt by a court of competent jurisdiction;

(vii) does not comply with any final decision resulting from an arbitration process
conducted under the terms of the Agreement, after all adequate appeals are
exhausted;

(viii) does not fulfill a substantial part of its duties and obligations resulting from the
Law and from this Agreement;

(ix) intentionally extracts or produces any mineral which is not covered by the object
@&)

(xi)

of this Agreement, unless such extraction or production is expressly authorized or
unavoidable as a result of operations carried out in accordance with accepted
international petroleum industry practice.

where the Contractor is In Default, the Government may by notice in writing
served on the Contractor terminate this Agreement. In this Article “In Default” in
relation to the Contractor means a material breach of any provision of this
Agreement or the Act or licence granted and includes any act or omission by the
Contractor in respect of matters that are the responsibility of the Contractor
hereunder that would cause TPDC to be in breach of any provision of the Act or of
any condition of the licence granted hereunder.

TPDC may terminate this Agreement if the majority of the share capital of any
entity constituting Contractor Party is transferred to a non-Affiliate third party
without having obtained the prior required authorization from TPDC and the
Government.

(f) Minister may terminate this Agreement where the Contractor does not have the necessary
technical competence or financial capacity or proffesional skill to adequately perform the
Contractor’s duties and obligations under the Act and this Agreement.

(g) The Government shall not terminate the Agreement on the grounds aforementioned in sub
article (e)(f), unless:

@

(ii)

(iii)

it has, by notice in writing served on the Contractor, given not less than thirty (30)
days’ notice of its intention to so terminate this Agreement;

it has, in the notice, specified a date before which the Contractor may, in writing,
submit any matter which the Contractor wishes the Government to consider; and

it has taken into account any action taken by the Contractor to remove that ground
or to prevent the recurrence of similar grounds; and any matters submitted to it by
the Contractor .

(h) The Government shall not, under sub-article (b) of this Article, terminate this Agreement on
the ground of any default in the payment of any amount payable under this Agreement if,
before the date specified in a notice referred to in sub-article (c) of this Article, the
Contractor pays the amount of money concerned together with any interest payable under
the Act or this Agreement.

(i)

The Government may, by notice in writing served on the Contractor, terminate this
Agreement if an order is made or a resolution is passed winding up the affairs of the
Contractor, unless the winding up is for the purpose of amalgamation and the Government
has consented to the amalgamation, or is for the purpose of reconstruction and the
Government has been given notice of the reconstruction.
Q@)

(k)

Where two or more persons constitute the Contractor, the Government shall not, under this
Article, terminate the Agreement on the occurrence, in relation to one or some only of the
persons constituting the Contractor, of an event entitling the Government to so terminate
this Agreement, if any other person or persons constituting the Contractor satisfies or
satisfy the Government that the person or those persons, as the case may be, is or are
willing and would be able to carry out the duties and obligations of the Contractor.On the
termination of this Agreement, the rights of the Contractor hereunder shall cease, but the
termination shall not affect any liability incurred prior to the termination including
Abandonment liabilities. All obligations that are expressly stated to survive such expiration
or termination pursuant to this Agreement or any legal proceedings that might have been
commenced or continued against the former Contractor may be commenced or continued
against it.

Upon expiration or termination of this Agreement the Parties shall have no further
obligations hereunder except for the obligations that arose prior to such expiration or
termination and obligations that are expressly stated to survive such expiration or
termination pursuant to this Agreement.
ARTICLE 5: EXPLORATION PROGRAMME

(a) Subject to the provisions of the Act and thisArticle, in discharging of its obligation to carry
out Exploration Operations in the Contract Area, the Contractor shall, during the periods into
which Exploration Operations are divided hereunder, carry out the minimum work described
and spend not less than the total minimum expenditure, if any, specified in subarticle (b) of
this Article. The fulfillment of any work obligation shall relieve Contractor of the
corresponding minimum expenditure obligation, but the fulfillment of any minimum
expenditure obligation shall not relieve Contractor of the corresponding work obligation.

(b) (i) The Initial Exploration Period

Shall commence on the Effective Date and shall terminate on the fourth (4") anniversary of
that date.

Description of minimum work programme:

Contractor shall commence Exploration Operations hereunder within ninety (90) days after
the Effective Date. Such Exploration Operations shall be diligently and continuously carried
out in accordance with the Best International Petroleum Industry Practices.

During the Initial Exploration Period, which shall be subdivided into two sub-periods, the
Contractor shall carry out the following Minimum Exploration Work Programme including:

First 2-year sub-period.
(A) Geological:
Evaluate, integrate and map all data related to the Contract Area.

(B) Geophysical:
(i) Acquire and process to industry standards at least [..] kilometres of [..] seismic
with shooting to commence within fifteen (15) months after the Effective
Date.
(ii) Evaluate, integrate and map all seismic data related to the Contract Area.

(C) Geochemical
If present, locate any hydrocarbon seeps, map seeps to relate them to subsurface
prospects, characterize the petroleum type and undertake basin analysis for
source maturity modeling

Second 2-Year Sub-period
(D) Drilling:
Drilling of at least [..] Exploration Wells, to depths of at least [...] meters, true
vertical depth with spudding of the first such well to be not later than thirty (30)
Months after the Effective Date.

19
(c)

Minimum Expenditure for Initial Period .......... United States dollars.
(ii) The First Extension Period

Shall commence On the day on which a first extension of the Licence granted is issued to
TPDC pursuant to the Act takes effect and shall terminate latest on the 4"anniversaryof that
date.

Description of minimum work programme:

* — Conduct geological, geochemical and geophysical studies (US$.

¢ — Acquisition of square kilometres of 3D seismic or line kilometres. of
2D or
. Commensurate mix of both; (US$)

Drill at least [.....] well (US$)

Minimum Expenditure for ;st Extension Period: US$ ............ million

(iii) The Second Extension Period

Shall commence on the day on which a second extension of the licence granted to TPDC
pursuant to the Act takes effect and shall terminate on the third (3) anniversary of that date.

Description of minimum work programme:
* [Conduct geology, geochemical and geophysical studies (US$. )

¢ Acquisition of square kilometres of [....] seismic or line kilometres. of
[..] or
commensurate mix of both; (US$. )
¢ Drill at least [....] well (US$ »)|
Minimum Expenditure for 2nd Extension Period: USS .......... million

No Exploration Well drilled by the Contractor shall be treated as discharging any obligation
of the Contractor to drill Exploration Wells hereunder unless it has been drilled to the depth
or stratigraphic level agreed with the Minister, or before reaching such depth or stratigraphic
level:

(i) the economic basement is encountered or

(ii) insurmountable technical problems are encountered which, in accordance with Best
International Petroleum Industry Practices, make further drilling unsafe or
impractical; provided that if the said well is abandoned owing to the said problems
before reaching the economic basement, the Contractor shall drill a substitute
Exploration Well in the Contract Area to the same minimum depth as aforesaid.

For the purpose of this sub-article “economic basement” means any stratum in and below
which the geological structure or physical characteristics of the rock sequence do not have the
properties necessary for the accumulation of petroleum in commercial quantities and which
reflects the maximum depth at which any such accumulation can be reasonably expected.

20
(d)

(e)

(f)

(g)

(i)

Where in any Exploration Period, the Contractor has carried out more than the minimum
technical work obligations specified in sub-article (b) of this Article, for that period the
Contractor shall be permitted to credit such excess work obligation as satisfying work
obligations specified in that sub-article for the next succeeding Exploration Period.

The Exploration Licence issued to TPDC, pursuant to Article 3 and any extension thereof,
shall be on terms and conditions relating to Work Programmes and Minimum Expenditure
which correspond to the obligation of the Contractor under this Article. Accordingly, it is
understood and agreed that discharge by the Contractor of its obligations under this Article
in respect of any Exploration Period will discharge for that period the obligations of TPDC
relating to the Work Programme and Minimum Expenditure in respect of the licence issued
pursuant to Article 3, and the terms and conditions of the licence aforesaid and any extension
thereof shall be drawn up accordingly.

The minimum expenditure for each period specified in sub-article (b) of this Article shall not
have been satisfied unless the total expenditure attributable to the work described in sub-
article (b) equals or exceeds the same mentioned in the said sub-article; provided that for this
purpose all such attributable actual expenditures shall be adjusted, commencing from the
Effective Date, by dividing each of them by the following factor I, where: I = A/B. Save that
if B is less than A factor I shall be taken to be one (1) and where:

A is the United States Industrial Goods Producer Price Index (USIGPPI) as reported for
the first time in the monthly publication “International Financial Statistics” of the
International Monetary Fund (IMF) in the section “Prices, Production, Employment”
for the Month of the Effective Date.

B is the USIGPPI as reported for the first time in the aforesaid IMF publication for the
month of the expenditure in question.

For the purpose of this Article, no Appraisal Wells drilled or seismic surveys carried out by
Contractor as part of an Appraisal Programme and no expenditure incurred by Contractor in
carrying out such Appraisal Programme shall be treated as discharging the minimum work
obligations under sub article (b) of this Article.

During the Exploration Period, the Contractor shall deliver to TPDC and the Minister,
reports on Exploration Operations conducted during each Quarter within fifteen [15] days
following the end of that Quarter. Further requests for information by the Minister under the
Act and this Agreement shall be complied with within a reasonable time and copies of
documents and other material containing such information shall be provided to TPDC.

21
ARTICLE 6: RELINQUISHMENT OF CONTRACT AREA

(a) If the Contractor has requested TPDC to apply for any extension of the Exploration Licence,
the Contractor in consultation with TPDC shall select such parts of the Contract Area to be
relinquished by TPDC, and TPDC shall in accordance with the Act relinquish said parts of
the Contract Area as follows:

i. On or before the end of the Initial Exploration Period TPDC shall relinquish such
parts of the Contract Area corresponding to at least fifty per cent (50%) of the
original Contract Area.

ii. On or before the end of the First Extension Period TPDC shall relinquish at least fifty
per cent (50%) of the remaining Contract Area.

iii. | At the end of the Exploration Period, TPDC shall relinquish the remainder of the
Contract Area which is not a Development Area.

The area to be relinquished shall be contiguous and compact and of the size and shape that
will permit the effective conduct Petroleum Operations in the relinquished area.

(b) No relinquishment shall relieve Contractor of accrued, but unfulfilled obligations under the
Agreement. In the event the Contractor desires to relinquish its rights hereunder in the whole
of the Contract Area without having fulfilled all accrued Minimum Exploration Work
Programme under Article5, it shall pay to TPDC, prior to the date of such proposed total
relinquishment, the sum equal to the remaining amount of the non-discharged guarantees
corresponding to such accrued, but unfulfilled work obligations.

(c) The provisions of this Article shall not be read or construed as requiring Contractor to select
and TPDC to relinquish any part of the Contract Area which constitutes or forms part of
either a Location or a Development Area provided, however that if at the end of the first
Sub-period, Second Sub-period, First Extension Period or Second Extension Period as the
case may be, Contractor elects not to enter the ensuing period, Contractor shall relinquish the
entire Contract Area except for any Development Area.

(d) Contractor shall have the right at any time to request TPDC to relinquish all or part of the
Contract Area provided it has undertaken the work obligations of the relevant Exploration
Period during which such relinquishment is made.

22
(a)

(b)

(c)

(d)

(e)

ARTICLE 7; ANNUAL WORK PROGRAMMES AND BUDGET

Within thirty (30) days of the Effective Date, the Contractor shall prepare and submit to
TPDC a detailed Work Programme and Budget setting forth the Exploration Operations
which Contractor proposes to carry out in the Calendar Year in which the Exploration
Licence is first issued to TPDC hereunder.

So long as the Exploration Licence issued to TPDC hereunder remains in force and at least
three (3) months prior to the beginning of each subsequent Calendar Year, Contractor shall
prepare and submit to TPDC a detailed Work Programme and Budget setting forth the
Exploration Operations which Contractor propose to carry out in that Calendar Year and the
estimated cost thereof.

Every Work Programme and Budget submitted to TPDC pursuant to this Article and every
revision or amendment thereof shall be consistent with the requirements set out in Article 5
relating to work and expenditure for the Exploration Period and sub-period within which the
Work Programme and Budget will fall.

Every Work Programme and Budget and, as the case may be, the Appraisal Programme
referred to in Article 9(1) submitted by Contractor to TPDC shall be reviewed by a joint
Advisory Committee to be established by TPDC and Contractor pursuant to Article 8. Should
TPDC wish to propose a revision of the proposed Work Programme and Budget or Appraisal
Programme, as the case may be, TPDC shall, within three (3) weeks after receipt thereof, so
notify the Contractor specifying in reasonable detail its reasons and the proposed changes it
seeks to introduce. Promptly thereafter, the parties will meet and endeavor to agree upon the
revisions proposed by TPDC. Following review by the Advisory Committee, Contractor shall
make such revisions as it deems appropriate and submit the Work Programme and Budget or,
without prejudice to Article 9(1), appraisal program, as appropriate, to TPDC.

Subject to Article 5, upon giving notice to TPDC, Contractor may amend any Work
Programme or Budget or any revised Work Programme or Budget submitted to TPDC, but,
subject to any such amendment, Contractor shall carry out the Exploration Operations set
forth in the Work Programme or revised Work Programme and spend not less than the sum
provided for in the Budget or revised Budget. In the case of an appraisal program, any
amendment thereto proposed to TPDC by Contractor will be subject to section 32(2) of the
Act; where an Appraisal programme has been agreed by the Advisory Committee as referred
to in Article 9(1), no amendment shall be made without the approval of the Advisory
Committee. A notice under this sub-article shall state the reasons why, in the opinion of
Contractor, an amendment is necessary or desirable.

23
ARTICLE 8: ADVISORY COMMITTEE

(a) The Advisory Committee shall be composed of four (4) members, two (2) of whom shall be
appointed by TPDC and the other two (2) by Contractor. The Minister shall be entitled to
attend the Advisory Committee meetings as an observer in a non-voting capacity. The
Government shall be entitled to receive any information that is relevant for the Advisory
Committee. The Advisory Committee meetings cannot take place unless at least three (3) of

its members are present.

(b) The Advisory Committee shall meet from time to time as may be convened by the Chairman.

(c) The Advisory Committee shall perform the following functions:

(i) Approval of the proposed annual work programme and budget and any amendment

thereof
(ii) approva

thereof;
(iii) approva
(iv) approval!
(v) approva
(vi) approval

of a the proposed exploration work plans and budgets and any amendments

of the proposed appraisal work programme and any amendment thereof;
of the proposed Development Plan and any amendment thereof;
of the production plan and any amendment thereof;;

of the lifting schedule and amendment thereof;

(vii) review of expenditures and compliance with the operating and accounting records
with the rules established herein and in the applicable Law; and

(viii) any other matter as may be directed by the Parties

(d) The Advisory Committee shall be headed by a Chairperson who shall be appointed by TPDC
from among its representatives and who shall be responsible for the following functions:

(ix) to coordinate all the Advisory Committee's activities;

(x) to chair the meetings and to notify the Contractor and TPDC of the timing and
location of such meetings, it being understood that the Advisory Committee shall
meet at least once every Calendar year or whenever requested by Contractor and/or
TPDC;

24
(xi) to establish the agenda of the meetings, which shall include all matters which the
Parties have asked to be discussed;

(xii) to convey to the Parties all decisions of the Advisory Committee, within five (5)
working days after the meetings;

(xiii) to request from Contractor any information and to make recommendations that have
been requested by any member of the Advisory Committee, as well as to request from
Contractor any advice and studies whose execution has been approved by the
Advisory Committee;

(xiv) to request from the technical and other committees of the Advisory Committee any
information, recommendations and studies that he has been asked to obtain by any
member of the Advisory Committee; and

(xv) to convey to the Parties all information and data provided to him by the Contractor for
the Parties.

(e) In the case of an impediment to the Chairperson of the Advisory Committee, the work of any
meeting will be chaired by the other member appointed by TPDC.

(f) At the request of TPDC and/or Contractor, the Advisory Committee shall establish and
approve its internal regulations, which shall comply with the procedures established in this
Agreement.

(g) Each member of the Advisory Committee shall have one (1) vote. The Chairman shall in
addition have a casting vote. The decisions of the Advisory Committee shall be taken by
simple majority of the votes present or represented, it being understood that any member
may be represented by written and duly signed proxy held by another member.

(h) Furthermore, if such majority is not achieved, the proposal under decision shall be reviewed
and re-submitted to the Advisory Committee in no more than fifteen (15) days.

(i) Members or observors attending a meeting of the Advisory Committee may be accompanied
by advisers and experts to the extent reasonably necessary to assist with the conduct of such
meeting. Such advisers and experts shall not vote, but may contribute in a non-binding way
to discussions and debates of the Advisory Committee.

(j) The Contractor shall appoint the Secretary to the Advisory Committee from among its
representatives.

(k) The responsibilities of the Secretary are to see to it that:
(i) the minutes of every meeting of the Advisory Committee are recorded;

(ii) the minutes are written in the appropriate record book and signed on behalf of TPDC

25
and the Contractor; and

(iii) the draft of the minutes are prepared, if possible, on the day that the meeting is held
and copies of it are sent to TPDC and the Contractor within the following five (5)
working days, and their approval shall be deemed granted if no objection is raised
within ten (10) working days of the date of receipt of the draft minutes.

26
(a)

ARTICLE 9: DISCOVERY, APPRAISAL AND DEVELOPMENT

If Petroleum is discovered in the Contract Area, Contractor shall:

@

(ii)

(iii)

(iv)

(vy)

(vi)

prior to notification to any third party forthwith notify TPDC which will thereafter
notify the Commissioner;

within thirty (30) days after the date of such discovery provide TPDC and the
Minister with all available information regarding the discovery, including a
preliminary classification of the discovery as Crude Oil or Natural Gas to meet the
requirements of Section 31(1) and 31(2) of the Act;

within ninety (90) days after the date of such discovery provide TPDC and the
Minister with all information to ascertain the chemical composition, physical
properties and quantitytomeettherequirementsofSection32oftheAct;

within one hundred and twenty (120) days from the date of such discovery, also
notify in writing to TPDC and the Minister whether or not it considers the discovery
of Crude Oil or Natural Gas is of potential commercial interest;

a. if the Contractor notifies TPDC that the discovery is of potential commercial
interest, the Contractor shall at the same time notify TPDC whether the discovery
is of eventual commercial interest ("Eventual Interest') or of present commercial
interest ("Present Interest");

b. if Contractor informs TPDC that, in its opinion, utilizing Best International
Petroleum Industry Practices, the discovery is not of potential commercial
interest as a standalone or as part of an aggregated production, then the
Contractor shall relinquish the said discovery comprising the geological feature
(as outlined by the relevant seismic data) in which the discovery islocated;

if Contractor informs TPDC that, in its opinion, utilizing Best International
Petroleum Industry Practices, the discovery is of eventual commercial interest
orpresent commercial interest, the Contractor shall submit to TPDC an application to
the Minister for declaration of a Location to meet the requirement of Section 33, and
the Minister shall declare a Location within thirty (30) days from the date of such
application. The Minister shall be advised to agree to declare for a Location to allow
the Contractor to retain the Discovery Block and not more than eight (8) adjoining
blocks within the exploration area

If no application for a Location is made within one hundred and twenty days (120)

27
(b)

(c)

(d)

(e)

(f)

days, the Contractor shall be deemed to have surrendered the discovery to TPDC.

(vii) within one hundred and eighty (180) days from the date of such discovery submit to
the TPDC the Appraisal Programme and budget for the determination of the
Advisory Committee to meet the requirements of Section 34 of the Act.

(viii) within thirty (30) days following its submission of the Appraisal Program, the
Advisory Committee shall convene to discuss and approve the Appraisal Programme;

(ix) where a Location has been declared by the Minister and in accordance to Section 34
of the Act, the Appraisal period shall be within three (3) years in the case of Crude
Oil and four (4) years in the case of Natural Gas to ensure that the Appraisal
Programme can be carried out and the results thereof assessed to enable an
application to be made by TPDC for a Development Licence within the same period.

Contractor shall conduct the approved Appraisal Programme immediately after being
granted a Location.

Contractor shall reassess and inform TPDC and the Minister in accordance to Section 34(3)
of the Act the commerciality of the discovery every one (1) year from the date of notification
that the discovery is of Eventual Interest based on the same economic criteria as set out in
Article 9(a)(iv)(a); in case of further discoveries that could be tied and developed together in
order to make economies of scale.

During the conduct of the Appraisal Programme, the Contractor shall provide TPDC with
all information enabling it to make a detailed examination of the data relating to the
discovery so as to make an ongoing assessment in full understanding of the facts as to
whether or not the discovery is likely to be capable of being commercially exploited. This
information shall be provided promptly but in any case no more than thirty (30) days prior
to the expiry of each year during the execution of the Appraisal Programme.

If the results of Contractor's Appraisal Programme determine that the discovery is no longer
of potential commercial interest, the provisions of sub article (j) and (p) of this Article shall
apply.

Within ninety (90) days from the date on which the said Appraisal Programme related to the
discovery is completed, the Contractor shall prepare and submit to TPDC a report containing
the results of the Appraisal Programme for consideration by the Advisory Committee. The
Appraisal Programme report shall include all available technical and economic data relevant
to a determination of commerciality, including but not limited to, geological and geophysical
conditions, such as structural configuration, physical properties and the extent of reservoir
rocks, areas, thickness and depth of pay zones, pressure, volume and temperature analysis of
the reservoir fluids; preliminary estimates of Crude Oil and Natural Gas reserves; recovery
drive characteristics; anticipated production performance per reservoir and per well; fluid
characteristics, including gravity, sulphur percentage, sediment and water percentage and

28
(g)

(h)

(i)

Q)

refinery assay pattern. The report shall also include, technical and economic feasibility
studies relating to processing and transport of petroleum from the Location.

If the results of Contractor's re-assessment determine that the discovery has become of
Present Interest, the provisions of sub articles (k), to (0) of this Article shall apply.

If, upon the expiry of three (3) years in the case of Crude Oil and four (4) years in the case
of Natural Gas from the date of notification that the discovery is of Eventual Interest, the
results of Contractor's reassessment determine that the discovery is still of Eventual Interest
and TPDC does not agree with such determination, TPDC may, at any time prior to the
expiry of the three (3) years for the case of Crude Oil and four (4) years for the case of
Natural Gas dispute the results of the Contractor's reassessment. If TPDC and the
Contractor cannot resolve such dispute within sixty (60) days of the date on which TPDC
informed the Contractor of its opinion, then the matter shall be referred to the Technical
Expert and the Technical Expert shall determine whether the discovery is of (a) Present
Interest; or (b) Eventual Interest. Determination of the commerciality of the discovery shall
be carried out within one hundred and eighty (180) days. The Technical Expert shall notify
TPDC and the Contractor of its findings and:

A. wheretheTechnicalExpertdeterminesthatthediscoveryisnolongerofpotentialcomm
ercialinterestthe provisions of sub-article (0) and (p) of this Article shall apply;

B. where the Technical Expert determines that the discovery is of Present Interest
and the Contractor agrees with such determination, the provisions of sub-articles
(j) to (1) of this Article shall apply;

C. where the Technical Expert determines that the discovery is of Present Interest
and the Contractor disagrees with such determination, then the Contractor shall
relinquish said discovery comprising the geological feature (as outlined by the
relevant seismic data in which the discovery is located; or

D. where the Technical Expert determines that the discovery is still of Eventual
Interest, the Contractor may retain the discovery for the remainder of the
Exploration Term.

Where the Contractor has relinquished a discovery pursuant to sub article (h) (C) of this
Article and TPDC decides to appraise and develop such discovery, the Parties will meet and
discuss in good faith the development of said discovery such that it does not impact the
exploration, appraisal and development of the remainder of the Contract Area.

Where, Contractor (a) pursuant to sub article (a) of this Article, has informed TPDC that, in

its opinion the discovery is of present commercial interest, or (b) pursuant to sub article
(h)(B) of this Article the Contractor agrees with the determination of the Technical Expert

29
that the discovery is of present commercial interest, Contractor shall:

(i) Within one hundred and eighty (180) days after the declaration of commerciality

pursuant

to sub-article (j), draw up a proposal for a Development Plan in

consultation with TPDC which shall accompany the application for a Development
Licence per the requirements of Section 35(1) of the Act

(ii)

(iii) be designed to ensure the recovery of the maximum quantity of Petroleum from the
proposed Development Area which the economics of the Development shall justify
and it shall be designed in compliance with best international petroleum industry

practices;

(iv) contain detailed information on matters of economic, financial, geological, reserves,
technical, operational, health, safety and environment in accordance to Section 36 of
the Act, including:

(a)
(b)

(g)
(h)
(i)
G)
(k)
()

a description of development strategy and concept;

an economic assi

ssment of the different development methods, estimated
investments , operational costs and selection criteria;

a plan covering the total development to the extent possible where the
development is proposed in two or more phases;

an assessment of capacities of facilities;

assessment of possibilities for tie-ins, third party access and unitization;
area studies for the possibility of co-ordination of Petroleum Operations;
proposed drilling and well completion plans;

geological parameters and reservoir engineering methodology;

facilities for production, storage, transportation and delivery of Petroleum;
information on facilities for utilisation or processing of Petroleum;

the relevant Delivery Point(s);

an assessment and presentation of the possible outlets for Natural Gas
from the discovery in question, both on the local market and for export,
together with an evaluation of the necessary means for its marketing, with
due consideration to the sale and marketing of the Government’s Profit
Gas;

(m) a development schedule;
(vy)

(n) a long term production schedule;

(0) a description of technical solutions including possible solutions for
enhanced recovery of petroleum;

(p) solutions aimed at efficient use of energy, and the prevention and
minimisation of environmentally harmful discharges, flaring and
emissions;

(q) amethod for disposal and use of associated gas where applicable;

(r) information on systems for ensuring compliance, including information on
the planning, organization and implementation of the development;

(s) information on operation and maintenance;

(t) a financing plan for the development;

(u) a description of fiscal metering systems;

(v) Petroleum marketing plan;

(w) a health and safety compliance system and plan;

(x) an emergency preparedness and environmental risk management plan;

(y) information on site-clean up, abandonment, decommissioning and
disposal of facilities; a decommissioning plan in such detail as the
Minister requires, including a calculation of the decommissioning costs,
the annual amount in the decommissioning fund, and the proposal for
financing of the decommissioning obligation;

(z) information on any applications for permits and licenses required pursuant
to applicable legislation in connection with Petroleum Operations related
to the Development Plan;

(aa) a local content compliance system and plan including an employment and
recruitment programme and a technology and know-how transfer plan;

(bb)a security management system and plan for protection against deliberate
attack; and

(cc) any other matter which the Minister may direct to be included in the
Development Plan

TPDC may within ninety (90) days of receipt of the Contractor's Development
Programme, make proposals or amendments on the Contractor's Development
programme to the extent that the Development programme meet the requirements of
Section 36 of the Act;
(k)

()

(m)

(n)

(0)

WhenanapplicationforaDevelopmentLicenceinrespectofaLocationismadeinaccordancewith
the Act then, unless the Contractor is In Default at the time of such application, within sixty
(60) days the Minister shall grant pursuant to Section 37(1)(a) of the Act, on such conditions
as are necessary for theDevelopment Licence.

The Development Licence so granted pursuant to Section 37(1)(a) of theAct, shall, be infull
satisfaction of the requirements of Section 40(1) and (2)of the Act, incorporate by reference
the obligations of the Contractor as set out in Article 18 (“Lifting, Marketing and
Domestic Supply Obligation”) of the PSA.The provisions of Article 18 of the PSA shall
apply to both Crude Oil and Natural Gas.

In circumstances where the Parties determine to undertake the gas commercialization
project in accordance with the terms and conditions set out in this Agreement, the
Contractor in consultation with TPDC shall, in respect of the domestic market obligation
and Section 40(2) of the Act, employ a suitably qualified international independent
consultant(s) to prepare a reserve assessment report to determine the:

(i) Proven and certified gas reserves in the Block (“ProvenReser ves”);
(ii) The minimum amount of gas required for a gas commercialization project; and
(iii) The amount of Proven Reserves that are to be dedicated for the domestic market.

Following receipt of such report, the consultant shall notify the Contractor and TPDC in
writing of the Proven Reserves that are to be dedicated for supply to the gas
commercialization project from the Block (the“AccessibleProvenReserves”) and the
amount of Proven Reserves that are to be dedicated for the domestic market (the "Domestic
Market Quantity").

Contractor shall respectively provide TPDC with at least 90 days prior written notice before
dedicating to a third party available capacity in the Pipeline or Gas Processing Plant that
would have the effect of reducing or excluding TPDC’s ability to transport and process all or
any portion of the daily maximum quantity volume through the Pipeline and the Gas
Processing Plant. TPDC will consider the effect of such an action to the domestic daily
maximum deliverable volume prior to approval.

Natural Gas for the Domestic Market Quantity and Natural Gas for the Accessible Proven
Reserves for the gas commercialization project shall be lifted at the Delivery Point
proportionately, subject to normal operational requirements, it being understood that lifting
shall be consistent with the Natural Gas lifting schedule for the gas commercialization
project and domestic market and shall take into account the delivery obligations of both the
gas commercialization project and domestic market.

If Contractor informs TPDC that in its opinion the discovery is not of potential commercial
interest then the Contractor shall surrender forthwith its rights and be relieved of its
(p)

(q@)

(09)

(s)

(O)

obligations in respect of the Block or Blocks comprising the geological feature (as outlined
y the relevant seismic data) in which the discovery is located.

Where pursuant to sub-article (0) of this Article, Contractor has surrendered its rights and
een relieved of its obligations in respect of any Block or Blocks in which the discovery is
located, notwithstanding that the said Block or Blocks continue to be subject to the
Exploration Licence referred to in sub-article (b) of Article 3, the said Block or Blocks shall
not for the purpose of this Agreement, constitute part of the Contract Area.

The Contractor shall not perform any Petroleum Operations with reference to the proposed
Development prior to approval of the Development Plan upon granting of the Development
Licence, save where the Minister has granted an express permission to enter into specific
activities.

The Contractor shall, together with the Development Plan accompanying the application for
the Development License, submit evidence that the Contractor has undertaken a prior social
and environmental impact assessment study relevant for the proposed Development and a
copy of the social and environmental impact assessments study. In addition, the Contractor
shall submit the necessary environmental authorisations pursuant to the Law

Any deviations or alterations to the Development Plan or significant alterations to the
Development facilities shall require the prior written approval of the Minister. The
Contractor shall promptly notify the Minister and TPDC of any significant deviation from
the assumptions and preconditions on which the Development Licence with the
Development Plan has been submitted or approved. The Ministers may propose changes or
modifications to the Development Plan.

The Minister may set conditions for approval of the Development Licence as accompanied
with the Development Plan, including that Petroleum shall be transported in specified
transportation systems and shall be landed at specific locations
(a)

(b)

(c)

ARTICLE 10: JOINT OPERATIONS

Save as provided in sub-article (b) and sub-article (c) (iii) of this Article, Contractor shall
bear and pay all Contract Expenses incurred in carrying out Petroleum Operations
hereunder, and Contractor shall recover such expenses only from the Petroleum to which it
is entitled as hereinafter provided in Article 12.

Participating Interest by TPDC:

OIL or GAS

(i) TPDC may at any time, by notice in writing to Contractor, elect to contribute in

Participating Interest of not less than twenty five percent (25%) of Contract Expenses
other than Exploration Expenses (such Exploration Expenses to include expenses in
respect of Appraisal Programme) incurred in the first and every subsequent Development
Area from the date such notice is rendered.

(ii) Where TPDC does elect to participate in the Development of a discovery, TPDC shall pay

its share of Contract Expenses.

(iii) If TPDC fails to pay its share of Contract Expenses and such failure is not rectified within

a period of thirty (30) days after receipt of a written notice of such failure from the
Contractor, the Contractor shall advance by way of loan up to 100% of unpaid amount of
TPDC’s share of Contract Expenses. Such Contract Expenses shall bear interest at a rate
of LIBOR plus one percent (1%) for the period that such amount remained unpaid and
will be recovered from TPDC’s Cost Oil[and/or Cost Gas] as defined in Article 12.

Joint operations shall be conducted hereunder in accordance with the terms and conditions
of a mutually acceptable form of Operating Agreement to be concluded between TPDC and
the Contractor immediately following the first notice given to Contractor by TPDC,
pursuant to sub-paragraph (i) of this sub-Article. The Operating Agreement aforesaid will
include provisions to give effect to the following principles:

(i) | The Operator shall carry out all operations pursuant to work programmes and
budgets approved by a Joint Operating Committee. The parties may review at any
time the Operatorship of the Joint Operations.

(ii) | A Joint Operating Committee shall be established in which TPDC and Contractor
shall be equally represented. The Ministershall be entitled to attend the meetings of
the committees pursuant to the Operating Agreement in a non-voting capacity as
observer. The Minister shall be entitled to receive any information that is relevant for
(iii)

(iv)

(vy)

(vi)

the activities under the Operating Agreement. Members and observors attending a
meeting pursuant to the Operating Agreement may be accompanied by advisers and
experts to the extent reasonably necessary to assist with the conduct of such meeting.
Such advisers and experts shall not vote, but may contribute in a non-binding way to
discussions and debates of the Advisory Committee.The representatives aforesaid
shall have voting rights proportional to the participating interests of each Contractor
entity on the Joint Operating Committee on all matters. Except as otherwise expressly
provided for in this Agreement, all decisions, approvals and other actions of the Joint
Operating Committee on all proposals coming before it shall be decided by
affirmative vote of two (2) or more non-Affiliated Parties holding an aggregate not
less than [sixty five percent (65%)] of all Participating Interests (“Pass Mark Vote”);
except for decisions relating to TPDC participation in any exploration and appraisal
cash calls as a co-venture as per Article 10(b) and 10(c)(iii). In case of disagreement,
a third party expert, who shall be mutually agreed upon and selected, will resolve the
disagreement and his decision shall be final and binding on the parties to the
disagreement.

TPDC shall be liable to contribute the Participating Interests (as contained in Article
10(b) (i)) of the Contract Expenses other than Exploration Expenses (such Exploration
Expenses to include expenses in respect of an Appraisal Programme) of Joint
Operations in all Development Areas in respect of which TPDC has elected to
participate. The balance of such expenses shall be contributed by the Contractor.

The contributions aforesaid shall be in such major convertible currencies as may be
required from time to time by the Operator for the Joint Operations approved by the
Joint Operating Committee but (if there exist expenditures in Tanzanian Shillings),
TPDC shall have preference for payment in such Tanzanian Shillings and such
amounts will count towards the total contribution which TPDC is obliged to make in
respect of its share in Joint Operations.

Failure by TPDC to meet calls for funds within the time limits agreed shall result in
liability for interest on the unpaid amounts for the period that such amounts remain
unpaid at LIBOR + 1%.

If, after the election allowed in sub-article 10(b), TPDC fails to pay its share of
Development and/or Production Expenditures and such failure is not rectified within a
period of thirty (30) days after receipt of written notice thereof from the Operator,
TPDC shall be deemed to have elected on the date of receipt of the notice to have
agreed with the Contractor entities that they shall carry TPDC’s share of such
expenditures, and the Contractor entities shall pay any of TPDC’s unpaid
expenditures before the date of the deemed election and also TPDC’s share of any
expenditures incurred after the date of the deemed election recovering such
expenditures in accordance with Article 10(c)(v). Notwithstanding the above
procedure, if, during the above mentioned thirty (30) days period to rectify the failure
to pay, TPDC notifies the Operator that it has provided to rectify such failure to pay in

35
a period not greater than thirty (30) days from such TPDC's notification to Operator,
then, the carry from Contractor's entities shall not be triggered unless such notification
is not done during this thirty (30) days period. For avoidance of doubt any amounts
not remedied other than by the carry procedure herein established are subject to
paragraph (iv) above from the date of failure to pay until the date such failure to pay is
finally rectified. The Contractor entities shall have the right to recover such
expenditures out of the TPDC’s Cost Oil[and/or Cost Gas] as defined in Article 12

36
(a)

(b)

(c)

ARTICLE 11: PAYMENT AND ANNUAL CHARGES

The annual charge in respect of which the Contractor is obliged to disburse to TPDC,
pursuant to Article 3(g) (vii) hereof in respect of the said Exploration Licence, shall be an
equivalent amount in Tanzania shillings calculated by charging the following amounts for
every square kilometer of the Contract Area retained:

Period US $/sq. km
Initial Exploration Period 50
First Extension Period 100
Second Extension Period 200

The annual charge in respect of a Development Licence granted to TPDC, for which
application was made at the request of the Contractor, shall be US$ 500 per sq. km.

The sum in United States dollars referred to in paragraph (a) above shall be adjusted
annually by dividing the sum by the following factor I, where:
I1=C/D and where

Cc is the United States Industrial Goods Producer Price Index (USIGPPI) as reported for
the first time in monthly publication “International Financial Statistics” of the
International Monetary Fund (IMF) in the section “Prices, Production, Employment”
for the Month during which the Exploration Licence is first issued to TPDC
hereunder.

D is the USIGPPI as reported for the first time in the aforesaid IMF publication for the
Month in which the first and any subsequent anniversary of the date on which the
Exploration Licence was first issued falls.

For the purpose of this Article 11, and Articles 5(f) and 16(b) and (c), in the event that the
USIGPPI ceases to be published the Parties to this agreement shall agree on an appropriate
replacement index.

Contractor's financial obligations to the Government, which it shall satisfy at its own

expense, shall consist of the following payments:

(i) Signature Bonus: A payment of not less than two million five hundred United States
Dollars (USD 2,500,000) on signing of this Agreement.

(ii) Production bonuses payable on commencement of production and shall be not less than
five million United States Dollars (USD 5,000,000)

(iii) For subsequent development license in the contract area, the production bonuses
payable shall be not less than five million United States Dollars (USD 5,000,000)
ARTICLE 12: RECOVERY OF COSTS AND EXPENSES AND PRODUCTION SHARING

(a)

(b)

(c)

(d)

(e)

Subject to sub-article (d) and (g) of this Article and Article 15, all Recoverable Contract
Expenses incurred by the Contractor and, where Joint Operations have been established, by
both TPDC and the Contractor shall be recovered by freely taking and disposing from a
volume of Crude Oil and/or Natural Gas produced and saved from the Contract Area and not
used in Petroleum Operations (hereinafter referred to as “Cost Oil” and/or “Cost Gas”).
Recoverable Contract Expenses shall be limited in any Calendar Year to an amount not
exceeding fifty per cent (50%) in case of onshore/shelf areas and offshore areas and Lake
Tanganyika of the total Crude Oil or Natural Gas production from the Contract Area net of
Royalty. For the purposes of this Article onshore areas include shelf up to water depths of
500 meters and offshore areas include water depths beyond 500 meters.

Recoverable Contract Expenses may be recovered as from the date they have been prudently
incurred. To the extent that, in any Calendar Year, the Recoverable Contract Expenses exceed
the Cost Oil and/or Cost Gas available in each Calendar Year under Article 12 (a), the
unrecovered excess shall be carried forward for recovery in the next succeeding Calendar
Year and, to the extent not then recovered, in the subsequent Year or Years until fully
recovered or until the termination of the Agreement, where such termination occurs earlier,
whatever the reason thereof. No unrecovered cost can be recovered by the Contractor or, as
the case may be, TPDC, after such termination.

There shall be ring fencing based on Exploration Licence or Development Licence.

Where a company holds Exploration Licence or more than one Development Licence within
a Contract Area (prior to any relinquishments) recoverable Contract Expenses in Licence
Areas or Block(s) within the Contract Area (prior to any relinquishments) may only be
recoverable from petroleum revenues from such Development Area to the extent that were
incurred prior to commencement of Petroleum production from such Development Area.

Royalty as provided for in Article 16(c) shall have a first charge on gross production from the

Contract Area. The Royalty shall be reckoned at the Delivery Point before recovery of costs.

(i) — The available Cost Oil and/or Cost Gas shall be applied first to recover Operating
Expenses, and the Contractor and TPDC shall be entitled to recover such Expenses in
proportion to their individual cumulative unrecovered Operating Expenses.

(ii) | After recovery of Operating Expenses any excess Cost Oil and/or Cost Gas available
for distribution shall be applied to recover Exploration Expenses.

(iii) After recovery of Operating Expenses and Exploration Expenses any excess Cost Oil
and/or Cost Gas available for distribution shall be applied, and the Contractor and
TPDC shall be entitled to recover such expenses in proportion to their individual
cumulative unrecovered Development Expenses.

(iv) Any un-recovered Recoverable Contract Expenses shall be recovered out of the Cost
Oil and/or Cost Gas available in the next succeeding Calendar Year or Years in the

same manner as

set out herein in sub-article (b) above.

(f) Subject to the limitations set out in sub-article (a) and (b) of this Article, the quantity of Cost
Oil and/or Cost Gas which the Contractor and, if Joint Operations have been established,
TPDC actually acquire shall be entitled to in any Calendar Year will be established on the

basis of the average fai
herein

ir market price per barrel determined in accordance with Article 13

(g) (i)(a) Sharing of Profit Oil: The remaining Crude Oil production available in any Calendar
Year after Recoverable Contract Expenses have been recovered to the extent and in
the manner aforesaid (hereinafter referred to as “Profit Oil’), total Crude Oil
production from the Contract Area shall be shared between the Contractor and TPDC

based on the fol

Tranches of daily total
Contract Area in the on:

lowing tranches:

roduction rates (barrels of oil per day, BOPD) in the
shore and shelf areas

BOPD
0 - 12,499
12,500 - 24,999
25,000 - 49,999
50,000 - 99,999
100,000 - and above

Tranches of daily total

Contract Area for the deep water areas

roduction rates (barrels of oil per day, BOPD) in the

BOPD
0 - 49,999
50,000 - 99,999
100,000 - 149,999
150,000 - 199,999
200,000 - and above

(i)(b) Sharing of Profi

it Gas: The remaining balance of Natural Gas production available in

any Calendar] Year after Recoverable Contract Expenses have been recovered to the

extent and in t

ie manner aforesaid (hereinafter referred to as “Profit Gas’), total

Natural Gas production from the Contract Area shall be shared between the
Contractor and TPDC based on the following tranches:
(hy

Tranches of daily total production rates (million standard cubic feet) of gas per day in the
Contract Area in the onshore and shelf areas

MMSCFD
0 - 19.99
20 - 39.99
40 - 59.99
60 - 79.99
80 - and above

Tranches of daily total production rates (million standard cubic feet) of gas per day in the
Contract Area in the deep water areas

(ii)

(iii)

@

MMSCFD
0 - 149.999
150 - 299.999
300 - 449.999
450 - 599.999
600 - 749.999
750 - and above

The tranches of daily total production referred to in this Article 12 and also in Article
10 herein shall be specified in terms of average daily total production rates. The
average daily production rates shall be determined for each Calendar Quarter and
shall be calculated by dividing the total quantity of Crude Oil and/or Natural Gas
produced and saved from the Contract Area during any Quarter by the total number
of days during which Crude Oil and/or Natural Gas was produced in such Quarter.

The quantity of Cost Oil and/or Cost Gas required to cover Recoverable Contract
Expenses in any Calendar Year shall be allocated to each of the applicable tranches
of daily total production in the same proportion as the total production in each
tranche of daily total production bears to total production from the Contract Area.

If there are no Joint Operations, after allocation of Recoverable Contract Expenses in
accordance with sub-article (f) (iii) of this Article, the resulting Profit Oil in each
tranche of daily total production shall be shared as follows:
Tranches of daily total TPDC Share ABC Share
Production (BOPD) rates in of Profit Oil | Contractor of
the Contract Area for Profit Oil
onshore and shelf areas
0- 12,499 10% 30%
12,500- 24,999 75% 25%
25,000- 49,999 80% 20%
50,000- 99,999 85% 15%
100,000- and above 90% 10%
Tranches of daily total TPDC Share ABC
Production(BOPD) rates in of Profit Oil Contractor
the Contract Area for deep Share of
waters and Lake Tanganyika Profit Oil
North
0- 49,999 65% 35%
50,000- 99,999 10% 30%
100,000- 149,999 75% 25%
150,000- 199,999 80% 20%
200,000- and above 85% 15%

(ii) ‘If there are no Joint Operations, after allocation of Recoverable Contract Expenses in
accordance with sub-article (f) (iii) of this Article, the resulting Profit Gas in each tranche of
daily total production shall be shared as follows:

Tranches of daily total TPDC share of | ABC Contractor

Production (MMSCFD) Profit Gas Share of Profit

rates in the Contract Area Gas
for onshore and shelf areas

0 19.99 60% 40%

20 39.99 65% 35%

40 59.99 10% 30%

60 79.99 75% 25%

80 and above 80% 20%

41
(i)

@®

Tranches of daily total TPDC share of | ABC Contractor
Production (MMSCFD) Profit Gas Share of Profit
rates in the Contract for Gas
deep water Areas and
Lake Tanganyika North
0 149.999 60% 40%

150 299.999 65% 35%

300 449.999 10% 30%

450 599.999 75% 25%

600 749.999 80% 20%

750 and above 85% 15%

If there are Joint Operations in all Development Areas, TPDC’s share of Profit Oil/Gas indicated in
sub-article (h) of this Article relative to each tranche of daily total production shall be increased by
the number of percentage points obtained by multiplying TPDC’s working interest of not less than
twenty five (25%) per cent in accordance with Article 10 (b) by the share of the Contractor’s Profit
Oil/Gas indicated in sub-article (h) (i) and (ii) respectively of this Article relative to such increment
of Profit Oil/Gas, and the Contractor’s share shall be reduced accordingly. However, where TPDC
has elected pursuant to Article 10 (b) not to participate in Joint Operations in all Development
Areas, the increase in TPDC’s share of Profit Oil/Gas shall be the result of the above calculation
multiplied by the ratio of total production from Joint Operations in which TPDC participates
over total production in the Contract Area during each Year.

With respect to this Article 12, Cost Oil and/or Cost Gas and Profit Oil and/or Profit Gas
calculations shall be done for each Calendar Quarter and the Crude Oil/Natural Gas provisionally
shared accordingly. To the extent that actual quantities, expenses and prices are not known,
provisional estimates of such data based on the approved Work Program, budget and any other
relevant documentation or information shall be used. Within sixty (60) days of the end of each
Calendar Year a final calculation of Cost Oil and/or Cost Gas and Profit Oil and/or Profit Gas
based on actual Crude Oil/Natural Gas quantities, prices and recoverable costs and expenses in
respect of that Calendar Year shall be prepared and any necessary adjustments to the Crude
Oil/Natural Gas sharing shall be agreed upon between the Contractor and TPDC and made as soon
as is practicable.

42
ARTICLE 13: VALUATION OF PETROLEUM

(a) The parties hereby agree that Tanzanian Crude Oil produced and saved from the Contract
Area shall be sold or otherwise disposed of at competitive international market prices. The
average fair market price of Tanzanian Crude Oil marketed in any Calendar Quarter shall,
for the purpose of giving effect to this Agreement, be determined as follows:

1.

as soon as possible after the end of each Calendar Quarter in which Crude Oil has been
produced from any Development Area pursuant to this Agreement an average price (in
terms of US$ per barrel FOB the Contractor’s actual loading point for export from the
United Republic of Tanzania) for each separate volume of Crude Oil of the same
gravity, sulphur and metal content, pour point, product yield and other relevant
characteristics (“quality”) shall be determined in respect of production during that
Calendar Quarter. It is understood that production from different Development Areas
may be of differing quality and that separate average prices may accordingly be
appropriate for any Calendar Quarter in respect of production for each Area, in which
event the overall price applicable to production from the Contract Area shall be
determined by taking the arithmetic weighted average (weighted by volume) of all such
prices separately determined;

the prices aforesaid shall be determined on the basis of international fair market value as
follows:

(i). in the event that 50% or more of the total volume of sales made by the
Contractor during the Calendar Quarter of Crude Oil of a given quality
produced and saved hereunder have been third party arm’s length sales
transacted in foreign exchange (hereinafter referred to as “Third Party Sales”),
the fair market valuation for all Crude Oil of that quality will be taken to be
the simple arithmetic average price actually realized in such Third Party Sales.
This will be calculated by dividing the total receipts from all Third Party Sales
by the total number of Barrels of Crude Oil sold in such sales;

(ii). subject to sub-paragraph (3) below, in the event that less than 50% of the total
volume of sales made by the Contractor during the Calendar Quarter of Crude
Oil of a given quality produced and saved hereunder have been Third Party
Sales, the fair market valuation for all Crude Oil of that quality will be
determined by the arithmetic weighted average of:

(A) the simple arithmetic average price actually realized in the Third Party
Sales during the Calendar Quarter of such Crude Oil produced and saved
hereunder, if any, calculated by dividing the total receipts from all Third
Party Sales by the total number of Barrels of Crude Oil sold in such
sales;

43
and

(B) the simple arithmetic average price per Barrel at which a selection of
major competitive crude oils of generally similar quality to that of
Tanzanian Crude Oil produced hereunder and crude of sufficient
liquidity daily traded in sufficient quantities (above 0.1 million barrels a
day) which are listed and published in Platt Oilgram) were sold in
international markets during the same period; the prices of the crude oils
used for reference will be adjusted for differences in quality, quantity,
transportation costs, delivery time, payment and other contract terms.

The selected crude oils will be agreed between the Contractor and
TPDC, in consultation with the Government in advance for each
Calendar year and in making the selection preference will be given to
those crude oils of similar quality to Tanzanian Crude Oil which are
produced in Africa or the Middle East and are regularly sold in the same
markets as Tanzanian Crude Oil is normally sold.

The arithmetic weighted average aforesaid will be determined by the
percentage volume of sales of Tanzanian Crude Oil by Contractor that
are, (A), and that are not, (B) as the case may be, Third Party Sales
during the Calendar Quarter in question.

(iii). all such prices will be adjusted to FOB the Contractor’s actual loading point
for export from the United Republic of Tanzania;

(iv). for the purposes of this Article, Third Party Sales of Crude Oil made by the
Contractor shall include any third party arm’s length sales made by the
Contractor on Government’s behalf pursuant to Article 18 herein but shall
exclude:

(A) Sales, whether direct or indirect through brokers or otherwise, of any
seller to any Affiliate of such seller.

(B) Crude Oil exchanges, barter deals or restricted or distress transactions,
and more generally any Crude Oil transaction which is motivated in
whole or in part by considerations other than the usual economic
incentives for commercial arm’s length crude oil sales.

In the event that less than 50% of the total volume of sales by the Contractor during the
Calendar Quarter of Crude Oil/Natural Gas of a given quality produced and saved
hereunder have been Third Party Sales, the Contractor shall promptly notify
Government and TPDC of the applicable percentage and respective volumes and prices
realized. Government and TPDC shall have the right to elect for the fair market
valuation for all Crude Oil/Natural Gas of that quality to be determined for that Quarter
in accordance with sub-article (a) 2 (i) of this Article. If Government and TPDC so
elect, they will notify the Contractor in writing within 14 days of receipt of the original
notification from the Contractor, and the fair market valuation of the aforesaid Crude
Oil shall be determined accordingly. If Government and TPDC do not so elect then the
fair market valuation shall be determined in accordance with sub-article (a) (2) (ii) of
this Article.

(b) The Contractor shall be responsible for establishing the relevant average prices for Crude Oil

in accordance with this Article 13, and such prices shall be subject to agreement by TPDC
before they shall be accepted as having been finally determined. The Contractor shall
provide TPDC with all relevant material in order that it can satisfy itself that the average
price determined by the Contractor is fair. If the parties fail to agree on the average price for
any Calendar Quarter within thirty (30) days following the end of such Quarter then the
calculation of the relevant average price shall be referred to a sole expert appointed pursuant
to sub-article (d) of this Article. The sole expert’s determination shall be final and binding.

(c) During the Calendar Year in which production from the Contract Area commences, the

Parties will meet in order to establish a provisional selection of the major competitive crude
oils and an appropriate mechanism for the purposes of giving effect to sub-article (a) (1) and
(2)(ii) (B) of this Article. The selection of crude oils will be reviewed annually and modified
if necessary.

(d) In the event of any difference or dispute between the Contractor and Government or TPDC

concerning selection of the major competitive crude oils, or more generally about the manner
in which the prices are determined according to the provisions of this Article13, the matter or
matters in issue shall finally be resolved by a sole expert appointed by agreement between
the parties or, in the absence of such agreement, by the British Energy Institute (formerly
British Institute of Petroleum). The costs of the expert shall be shared equally between the
Contractor on the one hand and the Government and TPDC on the other hand.

(e) The fair market valueof Natural Gas determined at the Delivery Point shall be the price in

(f)

United States dollars at which an independent third party would be prepared to buy at the
particular time such Natural Gas, on an Arm’s Length basis, taking into account the quality,
volume, cost of transportation, possible cost of liquefaction and regasification,terms of
payment, and any other relevant conditions, including the then prevailing market conditions
for Natural Gas at the final sales destination and shall be based on the higher of actual
realized prices or the prices calculated under the marketing arrangements for Natural Gas
approved by Minister.

For Natural Gas sales transactions to Affiliates, the value of Natural Gas shall be determined
as stipulated in sub-article (e) above.

45
(a)

(b)

(c)

(d)

(e)

(f)

ARTICLE 14: MEASUREMENT OF PETROLEUM

All Petroleum produced, saved and not used in Petroleum Operations shall be measured at
the Measurement Points approved in the Development Plan.

The Measurement Points shall be at the end of the facilities for which the cost is included as
a recoverable cost of Petroleum Operations under the Contract.

The Production shall be measured in accordance with the standards set by the Weights and
Measures Act CAP 340 an Best International Petroleum Industry Practices. All
measurement equipment shall be installed, maintained and operated by Contractor. TPDC
shall have the right to inspect the measuring equipment installed by Contractor and all charts
and other measurement or test data at all reasonable times. The accuracy of Contractor's
measuring equipment shall be verified by tests at regular intervals and upon the request of
TPDC, using sound and current means and methods in accordance with the Weights and
Measures Act and Best International Petroleum Industry Practices.

Upon discovery of a meter malfunction, Contractor shall immediately have the meter
repaired, adjusted and corrected and following such repairs, adjustment or correction shall
have it tested or calibrated to establish its accuracy. Upon the discovery of a metering error,
Contractor Shall have the meter tested immediately and shall take the necessary steps to
correct any error that may be discovered.

In the event a measuring error is discovered, Contractor shall use its best efforts to determine
the correct Production figures for the period during which there was a measuring error
and the corrected figures shall be used. In determining the correction, Contractor shall use,
where required, the information from other measurements made inside or outside the
Production Area. Contractor shall submit for TPDC's approval a report detailing the source
and nature of the measuring error and the corrections to be applied. If it proves impossible to
determine when the measuring error first occurred, the commencement of the error shall be
deemed to be that point in time halfway between the date of the last previous test and the
date on which the existence of the measuring error was first discovered.

All measurements for all purposes in this Contract shall be adjusted to standard conditions of
pressure and temperature sixty (60) degrees Fahrenheit and 14.7 psia.

46
ARTICLE 15: NATURAL GAS

(a) Where Contractor has informed TPDC that Non-Associated Natural Gas discovered in the
Contract Area is of potential commercial interest, the Contractor shall, as soon as possible
but in any case not exceeding thirty days (30) submit to TPDC, for the consideration of the
Advisory Committee, its proposals for an appraisal programme as provided in the Act. After
completion by the Contractor of an appraisal program, the parties shall meet together with a
view to reaching an agreement on the development, production, processing and sale of such
gas.

For the purpose of the aforesaid, the parties undertake to negotiate in good faith and in doing
so will seek to give effect to the following principles:

(i) all Contract Expenses directly attributed to the discovery and production of such gas
shall be recovered from part thereof and the remainder of the gas shared between the
Contractor and TPDC as far as possible in accordance with the scheme for cost
recovery and sharing of Profit Oil/Gas set out in Article 12; and

(ii) to the extent that market conditions permit, gas will be valued for cost recovery and
sold for processing or export at prices which will give to the Contractor a fair return
on its investment.

(b) Where:-
(i) Non-Associated Natural Gas has been discovered in the Contract Area, and

(ii) a Location has been declared in respect of a Block or Blocks in which such discovery
is located, and

(iii) the parties agree that the Non-Associated Gas discovered by the Contractor exists in
the Contract Area in quantities sufficient to justify consideration of an export
scheme,

the Minister will, in accordance with the Act, if TPDC at the request of the Contractor
applies in that behalf, extend for a reasonable time, not to exceed three (3) years, the period
within which TPDC may apply for a Development Licence over a Block or Blocks within
that Location.

(c) Subject to the provisions of the Act, Natural Gas associated with Crude Oil and not used in
Petroleum Operations may be flared only if the use thereof is uneconomic. However, TPDC
may elect to off take, free of charge, at the wellhead or gas oil separator and use for domestic
requirements such Natural Gas that would otherwise be flared, provided that all costs
associated with TPDC’s utilization of the Natural Gas be borne by TPDC. It is understood
that such off take should not be detrimental to the prompt conduct of oil field operations

47
according to Best International Petroleum Industry Practices.

48
ARTICLE 16: TAXATION AND ROYALTY

(a) The Contractor shall be subject to Tanzanian taxes on income derived from Petroleum
Operations hereunder, as provided for under the provisions of the Law.

(b) In addition to taxes paid in accordance with sub-article (a) above the Contractor or its
shareholders in respect of income derived from Petroleum Operations hereunder or in respect
of any property held or thing done for any purpose authorized or contemplated hereunder
shall be further taxed as follows:

(i) subject to the provisions of Article 23, import duties at the rates specified from time
to time in the First Schedule to the East African Customs Union Protocol;

(ii) taxes, duties, fees or other imposts for specific services rendered on request or to the
public or commercial enterprises generally and rent due to the Government in respect
of any land rights granted or assigned to the Contractor;

(iii) local Government rates or taxes not in excess of those generally applicable in the
United Republic of Tanzania; and

(iv) stamp duties, registration fees, licence fees and any other tax, duty, fee or other
impost of a minor nature.

(c) TPDC on behalf of itself and the Contractor shall discharge the obligation to pay Royalty
under the Act in respect of petroleum obtained from the Contract Area, by delivering to the
Government 12.5% for onshore/shelf areas and 7.5% for offshore of total Crude Oil/Natural
Gas production (prior to Cost Oil and/or Cost Gas recovery) at such location as the Minister
may direct and the Government may require TPDC to dispose of such royalty otherwise to
be delivered to the Government in such manner as the Government may direct. For the
purposes of this Article onshore areas include shelf up to water depths of 500 meters and
offshore areas include water depths beyond 500 meters.

49
ARTICLE 17: ADDITIONAL PROFITS TAX

(a) Contractor shall be subject to an Additional Profits Tax (hereinafter referred to as "APT")
that shall be calculated on a Development Area basis in accordance with the provisions of
this Article 17. APT will be calculated for each Calendar Year and will vary with the real
rate of return earned by Contractor on the net cash flow from the Development Area in
question. If, for any Development Area, either:

(i)

or

(ii)

the "first accumulated net cash position" (as calculated in the manner set out hereafter
and a sample calculation methodology shown in Annex "E" and hereinafter referred
to as the "FANCP");

each of the FANCP and the "second accumulated net cash position" (as calculated in
the manner set out hereafter and a sample hereinafter and referred to as the
"SANCP").

is a positive amount, then the APT from the Development Area in question for any Calendar
Year shall be either, in case (i): twenty five percent (25%) of the FANCP for that Year, or in
case (ii): the aggregate of twenty five percent (25%) of the FANCP for that Year and thirty
five percent (35%) of the SANCP for that Year. If in any Year the FANCP or the SANCP is
a negative amount then no APT shall be due with reference to that FANCP or SANCP.

(b) The FANCP on any Development Area for any Calendar Year shall be calculated according

to the following formula:

FANCP = A (100%+B) +C where:

"AN

"BO

"cn

equals the FANCP denominated in US dollars at the end of the Calendar Year
preceding the Calendar Year for which the calculation is being made

equals twenty percent (20%) plus the percentage change, for the Calendar Year for
which the calculation is being made, in the annual average level of the United Stated
Industrial Goods Producer Price Index (USIGPPI) as reported for the first time in the
monthly publication "International Financial Statistics" of the International Monetary
Fund (IMF) in the section "Prices, Production, Employment".

equals the net cash position denominated in US dollars (which may be a positive or
negative amount) for the Calendar Year for which the calculation is being made,
calculated as follows:

Contractor's share of Cost Oil and Profit Oil for that Calendar Year valued in
accordance with Article 12 hereof and allocated to the Development Area in question
in accordance with the provisions of Annex " D" to this Agreement

50
plus

(ii).

minus

(iii).

Contractor's share of all credits to the accounts under this Agreement in respect of the
Calendar Year, calculated and allocated to the Development Area in question in
accordance with the provisions of Annex “D" to this Agreement

Contractor's share of all charges to the accounts under this Agreement in respect of
that Calendar Year, calculated and allocated to the Development Area in question in
accordance with the provisions of Annex "D" to this Agreement, except that for this
purpose Contractor's share of charges shall not include any amounts in respect of
interest on loans obtained for the purpose of carrying out Petroleum Operations.

(c) The SANCP on any Development Area for any Calendar Year shall be calculated according
to the same formula given under sub-article (b) above except that:

"AN

"B"

equals the SANCP denominated in US dollars at the end of the Calendar Year
preceding the Calendar Year for which the calculation is being made,

equals thirty percent (30%) plus the percentage change, for the Calendar Year for
which the calculation is being made, in the annual average level the USIGPPI as
reported for the first time in the monthly publication "International Financial
Statistics" of the IMF .in the section "Prices, Production, Employment".

To the amount calculated under (iii) in the definition of "C" is sub-article (b) above shall be

added

any Additional Profits Tax which would be payable from the Development Area if

reference were made hereunder only to the FANCP.

(d) If for
Calen
subset

any Calendar Year the FANCP is positive amount, the FANCP at the end of that
ar year shall be deemed to be zero for the purpose of calculating the FANCP for the
uent Calendar Year.

(e) If for any Calendar Year the SANCP is a positive amount, the SANCP at the end of that

Calen
subset

ar Year shall be deemed to be zero for the purpose of calculating the SANCP for the
uent Calendar Year.

Contractor shall maintain proper records and books of accounts in accordance with the
propt
provisions of Annex "D" enabling the calculations described in this Article 17 to be

performed. From the Effective Date Contractor shall maintain and submit to the Government

annua!

ly, or more frequently if so requested, a statement of the FANCP and SANCP.

Within thirty (30) days after the end of each Quarter, the Contractor shall submit to TPDC
statement showing the position on additional profit tax

(g) The APT due, if any, shall be paid in cash at such time and in such manner as the
Commissioner of Income Tax may reasonably require.

51
ARTICLE 18: ESTABLISHMENT OF OFFICE, REPORTING, INTERNAL CONTROL,
SUPERVISION AND CONFIDENTIALITY

(a) Data and information obtained following Petroleum Operations under this Agreement shall
be the property of the Government. Such data and information pursuant to the foregoing
shall include but shall not be limited to; the geological, geophysical, technical, financial and
economic reports, studies, interpretations and analyses prepared by or on behalf of the
Contractor, the Government or the TPDC.

(b) Within thirty (30) days, after the Effective Date Contractor shall establish and maintain an
office in the United Republic of Tanzania with sufficient competence and capacity to
conduct and perform Petroleum Operations in accordance with the terms of this Agreement

(c) Within thirty (30) days after the effective date Contractor shall designate a representative
residing in the United Republic of Tanzania who shall have full authority to represent it in
respect of matters related to the Agreement and to receive notices addressed to Contractor

(d) The Contractor shall at all times prepare and maintain accurate records of its operations in
the Contract Area and shall keep all information of technical, economic, accounting or any
other nature developed for the conduct of Petroleum Operations. Such records shall be
organized and kept in such a way as to allow for the prompt and complete ascertainment of
costs and expenditures.

(e) The records and information referred to in the sub-article (a) of this Article shall be kept at
the Operator’s office in the United Republic of Tanzania.

(f) The Contractor shall save and keep for a reasonable period of time and in the best condition
possible a representative portion of each sample of cores, cuttings and fluids taken from
drilling wells, to be disposed of or forwarded to the Government or its representative in a
manner directed by TPDC. All samples acquired by the Contractor for its own purpose shall
be considered available for inspection at any reasonable time by the Government or its
representative. Any such samples which the Contractor has kept for a period of forty - eight
(48) months with the full knowledge of TPDC without receipt of instruction to forward the
same to TPDC, Government or its representative, the samples may be disposed of by the
Contractor at its discretion, provided TPDC has been given prior notice of not less than
ninety (90) days of the Contractor’s intention to do so and given the opportunity to take such
samples.

(g) Notwithstanding sub-article (b) of this Article, the Contractor shall be freely permitted to
export samples for purposes of investigation in laboratories abroad, provided that the
Contractor submits samples equivalent in size and quality to TPDC. Originals of records and
data may be exported only with the permission of TPDC and provided at least one
comparable copy of such records and data has been submitted to TPDC. Such exports shall
be repatriated to Tanzania without undue delay and on the understanding that they belong to

52
the Government.

(h) The Contractor is obliged to comply with the Act, Regulations and individual administrative
decisions issued there under through the implementation of necessary systematic measures.

(i) The Contractor, through the implementation of necessary systematic measures for internal
control and supervision of its operations develop adequate management systems in
compliance with the Act, regulations and individual administrative decisions issued
thereunder.

(j) The Contractor shall ensure that anyone performing work for him, either personally through
employees or subcontractors shall comply with the health, safety and environmental
requirements under the Laws and in this Agreement.

(k) The Government and TPDC, through their duly authorized representatives and employees,
shall have full and free access to the Contract Area at all convenient times and be entitled to
monitor the Petroleum Operations conducted by the Contractor hereunder and at all
reasonable times to inspect all assets, material, records, books and data kept by the
Contractor relating to such operations. Contractor shall grant to the said representatives and
employees the same facilities in the camp as those afforded to its own employees of similar
professional rank. The Contractor shall provide TPDC promptly with copies of any and all
data (including, but not limited to geological and geophysical reports, logs and well
surveys), information and interpretations of such data and information obtained by the
Contractor in the course of carrying out Petroleum Operations hereunder. All such data,
information and interpretations, as well as cores and cuttings taken from drilling wells, shall
be the property of Government and, save as provided in this Article, the same may not be
published, reproduced or otherwise dealt with by the Contractor without the prior written
consent of Government or TPDC, which consent shall not be unreasonably withheld or
delayed.

(1) The Government and TPDC, through their duly authorized representatives and employees,
shall have full and free access to the Contract Area at all convenient times and be entitled to

monitor the Petroleum Operations conducted by the Contractor hereunder and at all
reasonable times to inspect all assets, material, records, books and data kept by the
Contractor relating to such operations. Contractor shall grant to the said representatives and
employees the same facilities in the camp as those afforded to its own employees of similar
professional rank. For the purposes of permitting the exercise of the inspection rights, the
Contractor shall provide such representatives and employees with reasonable assistance

regarding transportation and accommodation.

(m)All data and information and every interpretation thereof provided by the Contractor to
TPDC shall, so long as it relates to an area which is a part of the Contract Area, be treated
as confidential and each of the Parties hereto undertakes not to disclose the same to any
other person without the prior written consent of the other Parties. However, such data,
information and interpretations may be disclosed to Affiliate companies or contractors

53
carrying out any part of the Petroleum Operations and to advisers of TPDC and Government
who will treat as confidential all that is disclosed to them and undertake not to disclose the
same to any other person without the written consent of the Contractor and TPDC.
Notwithstanding what is provided in this sub-article (m) of this Article, the Minister may,
using such data, information and reports supplied by the Contractor, publish summaries of
data, information and reports from geophysical surveys and exploration wells, including
lithological groups, classification boundaries and hydrocarbon zones:

(n) The Contractor undertakes not to disclose to third parties any data, information or any
interpretation thereof which relates to an area which has ceased to be part of the Contract
Area for a period of four (4) years from the date on which the area to which such data,
information or any interpretation thereof relates ceased to be part of the Contract Area or
from the date on which this Agreement expires or is terminated, whichever occurs first.
However, where during the aforesaid period the Contractor carries on Petroleum Operations
in the Contract Area, such data, information and interpretations may be disclosed by
Contractor to:

(i) Subcontractors, Affiliates, assignees, auditors, financial consultants or legal advisers,
provided that such disclosures are required for effective performances of the
aforementioned recipients’ duties related to Petroleum Operations;

(ii) comply with statutory obligation or the requirements of any governmental agency or
the rules of a stock exchange on which a Party’s stock is publicly traded in which
case the disclosing Party will notify the other Parties of any information so disclosed
prior to such disclosure;

(iii) financial institutions involved in the provision of finance for the Petroleum
Operations hereunder provided, in all such cases, that the recipients of such data and
information agree in writing to keep such data and the information strictly
confidential; and

(iv) a third party for the purpose of negotiating an assignment of interest hereunder
provided such third party executes an undertaking to keep the information disclosed
confidential.

(0) Any public disclosure regarding the interpretation of information acquired in Petroleum
Operations shall not be made without the Minister’s consent.

54
ARTICLE 19: LIFTING, MARKETING AND DOMESTIC SUPPLY OBLIGATION

(a) The quantity of production to which TPDC is entitled, pursuant to Article 12 herein, shall be
delivered to TPDC or its nominee at the Delivery Point, at which title in production will pass
to TPDC or its nominee subject to the terms of the agreement referred to in sub-article (b) of
this Article. TPDC shall be responsible for costs associated with its lifting entitlement after
the Delivery Point. Where there is no Joint Operations the Contractor, shall be responsible
for all costs prior to the Delivery Point. In the event of Joint Operations both the Contractor
and TPDC shall be responsible for all costs prior to the Delivery Point.

(b) Within six months after the Minister’s approval of a Development Plan, the Contractor shall
propose to TPDC an off take procedure to govern the method whereby the parties will
nominate and lift their respective shares of Crude Oil/Natural Gas. The details of such
procedure shall be discussed and agreed upon between TPDC and the Contractor for the
Minister’s approval. The major principles of such procedure shall include the following:

(i) lifting by the parties shall be carried out so as to avoid interference with Petroleum
Operations;

(ii) lifting rights and schedules will be subject to operations tolerances and constraints so
that each party shall be entitled to lift full cargo loads;

(iii) within reasonable limits and subject to future correction of imbalances, each party
may lift more or less than its lifting entitlement so as to allow the lifting of full cargo
loads; and

(iv) _ in general, priority for lifting shall be given to the party having the greatest unlifted
lifting entitlement.

(c) The Contractor shall, if requested by TPDC with at least three (3) months advance notice,
market abroad on competitive terms all or part of TPDC’s lifting entitlement subject to

ayment by TPDC of direct costs normally borne by a seller in such transactions as may be

agreed by TPDC but excluding any commission or marketing fee in respect of such service.

(d) TPDC and the Contractor shall have the obligation to satisfy the domestic market in
Tanzania from their proportional share of production. The domestic Natural Gas price shall
e determined based on the strategic nature of the project to be undertaken by the
Government. The volume of the Crude Oil/Natural Gas which TPDC and the Contractor may
e required to supply to meet domestic market obligation shall be determined by the Parties
y mutual agreement and shall be on pro rata basis with other producers in the United
Republic of Tanzania. TPDC shall give the Contractor at least one (1) month notice in
advance of said requirements and the term of the supply will be on an annual basis. The
volume of Crude Oil/Natural Gas which shall be required to sell to meet the requirements of

55
the domestic market shall not exceed TPDC and Contractor’s share of Profit Oil/Gas.
(e) Crude Oil/Natural Gas sold pursuant to sub-article (d) above shall be paid for in foreign

exchange or its equivalentat a price determined in accordance with Article 13 and 15 of this
Agreement.

56
ARTICLE 20: LOCAL CONTENT

The Contractor shall:

(a) Comply with the Government’s Local Content Policy in force and as modified from time to
time

(b) purchase Tanzanian goods, services and materials provided such goods and materials are of
certified standard and quality in accordance with Tanzania authorities namely Tanzania
Bureau of Standards, Tanzania Foods and Drugs Authority or any other relevant authority
established and operating under the Law;

(c) give assurance to Local Enterprises in respect of prompt payment for goods and services
actually provided for Contractor and its Sub Contractors both foreign and Local;

(d) make use of Tanzanian service companies and contractors, where services of certified
standards are available from such contractors at competitive prices and on competitive terms;

(e) Upon purchase of goods, services or materials, follow an efficient, open, transparent, non-
discriminatory and competitive purchasing and award procedure in accordance with the Law
and Best International Petroleum Industry Practices and submit the relevant procurement
plan to TPDC for review;

(f) Ensure that the unskilled manpower requirement is reserved for Tanzanian nationals only.

(g) ensure that provisions in terms of sub-articles (a) to (f) of this Article are contained in
contracts between Contractor and its subcontractors;

(h) employ United Republic of Tanzania nationals in order to give effect to Section 37(b) of the
Act; and

(i) ensure that sub-contracts are scoped, as far as it is economically feasible and practical to
match the capability (time, finance and manpower) of Local Enterprises and shall manage
the risk to allow their participation.

(j) Employ Tanzanian nationals in order to give effect to the Law and ensure that opportunities
are given for the employment of nationals of the Tanzanian.

(k) The contractor shall also :

i. provide to TPDC together with the annual work programme and budgets required
under Articles 5 and 7 a list of all projects to be undertaken as well as all goods and
services that are required for the conduct of Petroleum Operations;

57
ii.

iii.

TPDC and Contractor shall agree on a list of those projects and goods and services
which shall be published in at least two local newspapers and on the TPDC’s
website; and

the Contractor shall in collaboration with TPDC invite qualified suppliers and
contractors to bid for the supply or execution of the projects as the case may be.

(1) All tenders are to be advertised, evaluated and awarded in the United Republic of Tanzania.
Contractor shall apply to TPDC for prior approval where the circumstances warrant that any
part of the tender process be conducted outside of United Republic of Tanzania.

(m)give preference to Tanzania companies and by ensuring access to all tender invitations and
by including high weighting on local value added in the tender evaluation criteria.

(n) In order to give effect to this Article, the Contractor shall collaborate with TPDC and or any
public authority responsible for local content promotion or other public body to identify a list
of Tanzanian services and goods suppliers and contractors.

(0) Contractor shall ensure the development of its employees by imparting to nationals
technology and business expertise in all activities in the Petroleum Operations including but
not limited to:

(i). fabrication;
(ii). information technology support, including seismic data acquisition, processing and

interpretation support;

(iii). operations and maintenance support;
(iv). maritime services;
(v). business support services, including accounting and auditing, human resource

services, consulting, marketing and contract negotiations;

(vi). financing; and

(vii). trading.

(p) For the purposes of this Article,

(i). “Tanzanian goods", means goods manufactured, obtained or produced in the United
Republic of Tanzania; "Tanzania Services" means services provided by Tanzanians
or Tanzanian companies; and "Tanzanian Materials "means materials obtained,
produced or manufactured in the United Republic of Tanzania;

(ii). “Tanzanian Companies” means companies incorporated in the United Republic of

Tanzania and whose shares are wholly or at least 51% owned by in Tanzanian
nationals.

58
ARTICLE 21: EMPLOYMENT, TRAINING AND TRANSFER OF TECHNOLOGY

(a) Subject to the requirement of the law relating to immigration, TPDC shall advice the
Government on the provision of necessary work permits and other approvals required for the
employment of expatriate personnel by the Contractor in the United Republic of Tanzania
for the purposes of this Agreement. (b) Without prejudice to Article 20), in the conduct of
the Petroleum Operations, the Contractor shall employ Tanzanian citizens having

appropriate qualifications to the maximum extent possible. In this connection the Contractor

shall,

in consultation with Government and TPDC, propose and carry out an effective

training and employment programme for Tanzanian employees in each phase and level of
operations, taking into account the requirements and need to maintain reasonable

international standards of efficiency in the conduct of the Petroleum Operations. Such
employees may be trained in the United Republic of Tanzania or abroad as required by the
training programme prepared by the Contractor.

(b) During each year of the term of the Exploration Licence and Development Licence or any
renewal thereof the Contractor shall spend a minimum sum of four hundred thousand United
States dollars (US$ 500,000) adjusted by dividing by the factor I as defined in Article 5 (e)
herein, for one or more of the following purposes:

(i)

(ii)

(iii)

(iv)

to provide a mutually agreed number of Government and TPDC personnel with on the
-job training in the Contractor operations in the United Republic of Tanzania and
overseas, and/or training at institutions abroad or the United Republic of Tanzania,
including natural earth sciences, engineering, technology, petroleum accounting and
economics, economic analysis, contract administration and law as related to the fields
of oil and gas exploration and production;

to send suitable Tanzanian personnel selected by the Government and by TPDC on
courses at universities, colleges or other training institutions mutually selected by the
Contractor, the Government and TPDC;

to send Tanzanian personnel selected by the Government and by TPDC to
conferences workshops and seminars related to the petroleum industry; and

to purchase for the Government and TPDC advanced technical books, professional
publications, technical software, scientific instruments, technical software or other
equipment required by the Government and TPDC.

(c) Not later than six (6) months after the grant of a Development Licence, the Contractor shall,
in consultation with TPDC, implement the programme proposed in the Development Plan as
approved by the Government for training and employment of Tanzanian nationals in each

phase

and level of Petroleum Operations and for the transfer of management and technical

skills for the safe and efficient conduct of Petroleum Operations. In any case the Contractor

59
shall ensure the transfer of management and operation functions to Tanzanian nationals
within a period not exceeding five (5) years from the commencement of commercial
operations.

(d) In addition to the requirements in sub article (e) of this Article Contractor shall ensure that
the development of people in key areas allows nationals to participate in value-adding,
analytical and management areas of:

(i) of a technical or professional nature including general management, design
engineering, project management, seismic data processing, human resource
development, legal; and

(ii) Business strategic skills including leadership, business development, executive
management, commercial, analytical, negotiating, strategy development and trading
know how and acumen.

(e) The provisions of the Vocational Education and Training Act 1994 (Cap 82) shall apply to
the employment of any expatriate employee of the Contractor, including any expatriate
employee of any non-resident contractor, during the several periods into which Exploration
Operations hereunder are divided.

(f) The Contractor shall prepare an annual local content plan which shall accompany the annual
work program and budget for Petroleum Operations in the Contract Area and which shall
include but not limited to:

(i) procurement of Tanzanian goods, material and services;

(ii) a detailed plan and programme for Tanzanian recruitment, employment and training,
including post-graduate training and scholarships; and

(iii) a plan for the transfer of skills, knowledge, competence and know-how.

(g) The Contractor shall, together with the annual report on Petroleum Operations in the
Contract Area, submit and publish an annual report, which shall be verified by a competent
and independent third party, describing the Contractor’s activities and results on Tanzanian
content and the local value adding other than the production sharing and fiscal obligations.
ARTICLE 22: TITLE TO ASSETS, INSURANCE, SITE CLEAN UP,

DECOMMISSIONINGAND ABANDONMENT

(a) All fixed assets, owned by Contractor in connection with the Petroleum Operations
carried out by Contractor hereunder shall become the property of TPDC at the option of
TPDC after this Agreement expires or is terminated or at the time when full costs of the
acquisition of the asset in question have been recovered by Contractor out of Cost Oil
and/or Cost Gas, whichever occurs first.

(b) TPDC’s aforesaid option in sub-article (a) shall be exercised by written notice to the
Contractor:

@

(ii)

(iii)

in the case of expiry of this Agreement, of not less than 30 days prior to such
expiry;

in the case of termination of this Agreement of not more than 30 days after such
termination; and

in the case of full recovery of costs of the acquisition of the assets in question not
later than ninety (90) days after such cost recovery. Such fixed assets shall include
but not be limited to buildings, piers, harbors, pipelines, wellheads, separators,
compressors, pumps, power lines, telephone lines etc.

(c) Subject to this Article, all movable assets in connection with the Petroleum Operations

carrie

out by the Contractor shall remain TPDC’s property on expiration or termination

of this Agreement.

(d) If TPDC elects to participate in Joint Operations, then title to any assets acquired
pursuant to a Development Plan shall be held jointly by the Contractor and TPDC

accor

ing to their respective interest in Joint Operations. Any such asset shall become

completely owned by TPDC as soon as this Agreement expires or is terminated or, at the
time, the Contractor’s portion of the full costs of the acquisition of the asset in question
has been recovered by the Contractor out of Cost Oil and/or Cost Gas, whichever occurs

first. 1

(i)

(ii)

(iii)

[PDC’s aforesaid option shall be exercised by written notice to the Contractor:

in the case of expiry of this Agreement, of not less than 30 days prior to such
expiry;

in the case of termination of this Agreement of not more than 30 days after such
termination; and

in the case of full recovery of the Contractor’s portion of the costs of the
acquisition of assets in question not later than 30 days after such cost recovery.

(e) Notwithstanding what is provided for under Sub-articles 22 (a) and 22(c), So long as this

Agree

‘ment remains in force, Contractor shall have, free of any charge, for the purpose of
61
carrying on Petroleum Operations hereunder, the right of use of assets which have
become the property of TPDC, pursuant to sub-articles (a), (b) or (c) above. Contractor
shall be liable of maintenance, insurance, decommissioning and site-cleaning and other
costs associated with the use and shall keep the assets in reasonably good repair and
working order, fair wear and tear excepted, and any maintenance expenses shall be

recovered in accordance with the terms hereof.

(f) Where the cost of a physical asset has been recovered for more than 50% in accordance
with the terms of this Agreement, TPDC may elect to have the title to the asset
transferred from the Contractor to the TPDC upon payment by the TPDC of the
unrecovered portion of the cost of the asset.

(g) Unless otherwise agreed to by the Minister in writing, any lien, charge or encumbrance
on an asset shall lapse upon the transfer of that asset from Contractor to Government or
TPDC under this Article. However, the rights of use established with the consent of the
Minister shall remain in force.

(h) A physical asset that is used by the Contractor in Petroleum Operations as a capital or
financial lease shall be treated as a purchased asset in accordance with sub-article (a)-(h)
of this Article. A Contractor shall not be required under this Article to transfer to the
Government or the TPDC other assets rented or leased by the Contractor for use in
Petroleum Operations and which are of the type customarily leased for use in accordance
with.

(i) Subject to the provisions of sub article (a) and (b) of this Article, Contractor shall give
TPDC the opportunity to buy, upon such commercially reasonable terms as may be
mutually agreed upon, any item imported duty free under Article 21(a) which Contractor
intends to dispose of or sell.

Gj) Contractor shall effect and, at all times during the terms of this Agreement, maintain for
Petroleum Operations hereunder insurance of such type and in such amount as is
customary in accordance with the Insurance Act 2009 and Best International Petroleum
Industry Practices and/or as required by TPDC in accordance with their minimum
insurance guidelines/requirements. The said insurances shall be taken out with Tanzanian
registered insurance company(s) approved by TPDC, in accordance with the Insurance
Act 2009 and Regulations made thereunder,, and where required be reinsured into
International reinsurance markets with minimum Standard and Poor’s ‘A-‘ rating or the
equivalent. All insurances must be approved by TPDC and as appropriate include TPDC
as a Named Insured and include a waiver of subrogation against TPDC. The said
insurance shall, without prejudice to the generality of the foregoing, cover:

(i) any loss or damage to all assets used in Petroleum Operations;

62
(ii) operators extra expenses (OEE) coverage in respect of all wells drilled during
Petroleum Operations whether drilling, producing, shut-in or work-over;

(iii) pollution caused in the course of Petroleum Operations for which Contractor,
Operator, Government or TPDC may be held responsible;

(iv) property loss or damage or bodily injury suffered by any third party in the course
of Petroleum Operations for which Contractor, Operator, Government or TPDC
may be liable or Contractor may be liable to indemnify the Government and
TPDC;

(v) the cost of removing wrecks and cleaning up operations following an accident in
the course of petroleum Operations; and

(vi) Contractor’s and/or Operator’s liability to its employees engaged in the Petroleum
Operations.

(k) All insurance policies taken out pursuant to this Article shall be made available to TPDC
for review and approval prior to operations commencing.

(1) Contractor shall require its sub-contractors to carry insurance of such type and in such
amount as is customary applicable in accordance with Best International Petroleum
Industry Practices and/or as required by TPDC in accordance with their minimum
insurance guidelines/requirements. The said insurances shall be taken out with Tanzanian
registered company(s) approved by TDPC in accordance with Tanzanian Insurance Law
and as applicable include TPDC as named insured and waive rights of subrogation
against TPDC.

(m) Contractor shall not self-insure or insure through Affiliates.

(n) Prior to relinquishment of any area, Contractor shall perform all necessary
abandonment, decommissioning and site clean-up activities to restore the area as nearly
as possible, to the condition in which it existed on the Effective Date including removal
of such facilities, equipment or installations as Minister may instruct, and shall take
action necessary to prevent hazards to human life, property and the environment which
may be caused by its facilities, equipment or installations. In carrying such abandonment,
decommissioning and site clean-up activities the Contractor shall observe the
Environmental Management Act, 2004 and generally Best International Petroleum
Industry Practices

(o) In order to discharge its obligations for site cleaning, decommissioning and
abandonment, the Contractor, Government and TPDC shall, within two (2) years of the
commencement of commercial production, enter into an agreement to establish an a Site
Clean-Up, Decommissioning and Abandonment Cost Reserve Fund (Decommissioning
Fund). Such agreement shall address the administration and utilization of funds deducted

63
from Cost Oil and/or Cost Gas in accordance with the following:

(i) For the purpose of the Decommissioning Fund, TPDC and Contractor shall upon
verification of a qualified independent third party, estimate the cost for site
cleaning, decommissioningand abandonment in good faith, on the basis of
industry average costs in accordance with the Environmental Management Act,
2004 and generally Best International Petroleum Industry Practices

(ii) The payments deposited into the Decommissioning Fund shall be placed in a U.S.
Dollar, long term, interest bearing account in a commercial bank located within
the United Republic of Tanzania to be designated by TPDC and Contractor.

(iii)If, upon expiration or other termination of this Agreement, TPDC determines to
conduct the site cleanup, decommissioning and abandonment operations, such
funds, plus all accrued interest, shall be paid to TPDC whereupon Contractor shall
be released from any further obligation and liability with respect to such site
cleanup and abandonment.

(iv)If, within sixty (60) days prior to the expiration or other termination of this
Agreement, TPDC has failed to advise Contractor of TPDC’s determination to
conduct the site cleanup, decommissioning and abandonment operations, such
funds, plus all accrued interest, shall be paid to Contractor and Contractor shall
thereupon conduct all such operations in accordance with the Environmental
Management Act, 2004 and generally Accepted International Petroleum Industry
Best Practices.

(v) If the Decommissioning Fund above is insufficient to pay the costs of cleanup,
decommissioning and abandonment, such shortfall shall be paid by Contractor.
Where the Decommissioning Fund exceeds the costs incurred such excess shall
revert back to TPDC.

(vi)The Contractor’s obligation to undertake decommissioning, abandonment and
site-clean-up pursuant to this Article shall continue after the termination of this
Agreement.
ARTICLE 23: IMPORT DUTIES

(a) The Contractor and its sub-contractors engaged in Petroleum Operations hereunder and
TPDC in respect of Joint Operations established pursuant to Article 10 shall be permitted,
subject to the limitations and conditions set out in the Law to import, free of duty or other
taxes on imports, machinery, equipment, materials, supplies, consumable items (other
than foodstuffs cosmetics, personal effects, and alcoholic beverages) and moveable
property, where imports in any of the said categories have been certified by a responsible
representative of TPDC to be for use solely in carrying out operations under this
Agreement.

(b) Subject to sub-article (a) above, any of the items imported into the United Republic of
Tanzania may, if no longer required for the operations hereunder, be freely exported at
any time by the importing party without the payment of any export duty provided
however that, on the sale or transfer by the importer of any such items to any person in
the United Republic of Tanzania, import duty shall be payable by the importer on the
value thereof at the date of such sale or transfer.

65
ARTICLE 24: ACCOUNTING AND AUDIT

(a) The Contractor shall maintain at its business office in the United Republic of Tanzania
accounting records relating to Petroleum Operations under this Agreement in accordance
with the Accounting Procedure set out in Annex “D” of this Agreement.

(b) TPDC shall have the right to audit Contractor’s accounting records in accordance with
Annex “D”, the Accounting Procedure.

(c) Nothing in this Article shall be construed as limiting the right of the Government and or

its agents pursuant to any statutory power to audit or cause to be audited the books of
accounts of the Contractor.

66
ARTICLE 25: HEALTH SAFETY AND ENVIRONMENT

(a) The Contractor shall comply with the Occupational Health and Safety Act 2003, Atomic
Energy Act 2003, The Pharmaceuticals and Poisons Act 1978 CAP 219, , the Regulations
and individual administrative decisions issued by virtue of the Law, all other legislation
at any time in force in the United Republic of Tanzania as well as Best International
Petroleum Industry Practices, through the implementation of necessary systematic
measures.

(b) The Contractor shall establish, follow up and further develop a management system
designed to ensure compliance with the health, safety and environment requirements in
accordance with the Best International Petroleum Industry Practices.

(c) The Contractor shall ensure that the management of health, safety and the environment
comprises the activities, resources, processes and organisation necessary to ensure
prudent Petroleum Operations.

(d) When entering into a contract, the Contractor shall ensure that the sub-contractors and
suppliers are qualified to fulfill the regulatory requirements relating to health, safety and
the environment. Furthermore, the Contractor shall follow up to ensure that the
participants comply with the requirements while performing the assignment in the
activities covered by these regulations.

(e) The responsible party shall stipulate and further develop objectives and strategies to
improve health, safety and the environment.

(f) The Contractor shall ensure agreement between short-term and long-term objectives in
various areas, at various levels and between various participants in the activities. A yearly
health and safety plan shall be established for the activities required to meet the long term
and short-term objectives.

(g) The objectives shall be expressed so that the degree of achievement can be assessed.

(h) The Contractor shall carry out risk analyses that provide a balanced and most
comprehensive possible picture of the risk associated with the activities. The analyses
shall be appropriate as regards providing support for decisions related to the upcoming
operation or phase. Risk analyses shall be carried out to identify and assess contributions
to major accident and environmental risk, as well as ascertain the effectsof various
operations and modifications will have on major accident and environmental risk.
Necessary assessments shall be carried out of sensitivity and uncertainty.

(i) In order to achieve a high level of safety, international standards like International
Organisation for Standardizations (ISO), International Maritime Organization (IMO),
International Electrotechnical Commission([EC)and International Petroleum Industry

67
Environmental Conservation Association (IPIECA), shall be used. When the responsible
party makes use of a relevant international standard or other standard referred to in the
regulation, the responsible party can normally assume that the regulatory requirements

have been met.

(j) When other solutions than those recommended above are used, the Contractor shall be
able to document that the chosen solution fulfills the regulatory requirements.
Combinations of parts of standards shall be avoided.

(k) The Contractor shal
that may lead to or
examined in order

hazard or accident situations that occur fre
consequences shall be investigated.

(1) The Contractor shal

1 ensure that hazard an
have led to acute pollu’

accident situations that have occurred and
tion or other harm, are dully recorded and

to prevent recurrence. The Contractor shall ensure that potential

carry out necessary ana.

uently or that have great actual or potential

yses to ensure a sound working environment

and provide support in the choice of technical, operational and organizational solutions.
The analyses shall e.g. contribute to improving the employees' health, welfare and safety

and to prevent perso!

(m) The Contractor shal

nal injuries, fatalities an

1 ensure that the persons

work-related illness.

engaged in Petroleum Operations shall at all

times possess the necessary competence and qualifications to carry out the activities in a

prudent manner.

(n) The Contractor shal

1 put in place programmes to deal with awareness and control of

HIV/AIDS malaria and other epidemic outbreaks in the Contract Area, the areas around
the Contract Area and other areas around Petroleum Operations. .

(0) In furtherance of the Law or as the Government may otherwise require that from time to
time, the Contractor shall take necessary and adequate steps to:

(i) conduct its Petroleum Operations in a manner that will protect the environment
including human communities and settlements, flora and fauna and including but
not limited to natural resources, including the living resources of the land, air, sea
and lakes of the United Republic of Tanzania;

(ii) employ the best available techniques in accordance with Best International
Petroleum Industry Practices for the prevention of environmental damage to
which its Petroleum Operations might contribute and for the minimization of the
effect of such operations on adjoining or neighbouring lands, air, sea and lakes;

(iiijimplement its Development Plan regarding the prevention of pollution, the
treatment of wastes, the safeguarding of natural resources and the progressive
reclamation and rehabilitation of lands disturbed by Petroleum Operations;

68
(iv)prevent and minimize pollution; and

(v) ensure prompt, fair and adequate compensation for injury or loss to persons, loss
or damage of property caused by the effects of Petroleum Operations.

(p) If Contractor’s failure to comply with the provisions of sub-article (a) (i) of this Article
and the Law results in pollution or damage to the environment or marine life or
otherwise, the Contractor shall promptly take all necessary and adequate measures to
remedy the failure and effects thereof. If such pollution or damage is the result of gross
negligence or willful misconduct of the Contractor, the cost of the remedy shall not be a
Recoverable Contract Expense for the purpose of Article 12 and Annex “D”.

(q) The Contractor shall notify the Minister and TPDC forthwith in the event of any
emergency or accident that may affect the environment, health or safety and shall take
such action as may be prudent and necessary in accordance with the Environmental
Management Act, 2004 and Best International Petroleum Industry Practices in such
circumstances. The costs of such action shall be recoverable costs provided that such
emergency or accident is not the result of Gross Negligence or Willful Misconduct of
Contractor for the purpose of Article 12 and Annex “D”.

(r

If the Contractor does not act promptly so as to control a hazard situation or clean up any
pollution or make good any damage or loss caused, TPDC may, after giving the
Contractor reasonable notice in the circumstances, take any actions which are necessary
in accordance with the Environmental Management Act, 2004 and Best International
Petroleum Industry Practices, and the reasonable costs and expenses of such actions shall
be borne by the Contractor.

(s) The Contractor shall undertake at its expense (but as a legitimate recoverable cost) social
and environmental impact assessment studies prior to, during and after any major
Petroleum Operations. Notwithstanding the generality of the foregoing, the Contractor
shall undertake a comprehensive Social and Environmental Impact Assessment prior to
conducting the following activities:

(i) reconnaissance and seismic activities;

(ii) exploration drilling;

(iii) development and production;

(iv) construction of a system for transportation, treatment and storage;
(v) decommissioning; and

(vi) in any other case in which Petroleum Operations are likely to have a
significant social or environmental impact.

69
The Contractor shall undertake the social and environmental impact assessment in
conformity with the Law and best international petroleum industry practice.

(t) The Contractor shall not flare or vent Petroleum without an authorisation from the
Government.

(u) The Minister may grant the Contractor an authorisation to flare or vent Petroleum, where
it is necessary in the interests of normal operational safety of the Petroleum Operations
and in accordance with best international petroleum industry practice.

(v) In case of an emergency, and where there is insufficient time to request an authorisation
from the Minister, the Contractor may vent or flare without the prior consent of the
Minister but shall ensure that the venting or flaring is done in accordance with a
prescribed procedure and best international petroleum industry practice, and shall be at
the lowest possible level. Where petroleum has been flared or vented in an emergency,
the Contractor shall immediately inform the TPDC of the event.

(w)The Contractor shall, in consultation with TPDC and upon the Minister’s approval,
established a safety zone surrounding each petroleum facility, well or transportation
system including abandoned facilities, or parts of these facilities.

(x) The Contractor shall prepare an emergency response plan to deal with such emergencies
including but not limited to blowouts, fire, storms, petroleum spills, floods and lightning.
The Contractor shall cooperate with the security authorities of the United Republic of
Tanzania that are mandated to protect petroleum operations in the Contract Area. The
Contractor shall be liable for pollution damage, injury or loss caused by or resulting from
the Petroleum Operations without regard to fault or negligence.

(y) The Contractor may be required to contribute to a Petroleum Spill Reserve Fund for
clean-up and rehabilitation of the environment after a petroleum spill if such fund is
established in the United Republic of Tanzania. If the reserve funds in the Petroleum
Spill Reserve Fund are insufficient to pay the costs of clean-up and rehabilitation, such
shortfall shall be paid by the Contractor.

70
ARTICLE 26: FORCE MAJEURE EVENT

(a) A “Force Majeure Event” shall mean any event or circumstance or combination of events
or circumstances beyond the reasonable control of a Party occurring on or after the
Effective Datethat materially and adversely affects the performance by such affected
Party of its obligations under or pursuant to this Agreement; provided, however, that such
material and adverse effect could not have been prevented, overcome or remedied by the
affected Party through the exercise of diligence and reasonable care. “Force Majeure
Events” shall include the following events and circumstances, but only to the extent that
they satisfy the above requirements:

(i) any act of war (whether declared or undeclared), invasion, armed conflict or act of
foreign enemy, blockade, embargo, revolution, riot, insurrection, civil commotion, or
act of terrorism;

(ii) lightning, earthquake, tsunami, flood, storm, cyclone, typhoon, or tornado; epidemic

or plague; explosion, fire, blowout or chemical contamination; mechanical failure;
down hole blockage; and

(iii) strikes, works-to-rule, go-slows or other labour disputes, unless such strikes, works-to-
tule, go-slows or labour disputes were provoked by the unreasonable action of the
management of the affected Party or were, in the reasonable judgment of the affected
Party, capable of being resolved in a manner not contrary to such Party’s commercial
interests.

(b) Force Majeure Events shall expressly not include the following conditions, except and to
the extent that they result directly from force majeure: a delay in the performance of any
contractor, including late delivery of machinery or materials; and normal wear and tear.

(c) Nothing in this Article shall relieve a Party of the obligations which arose prior to
occurrence of a force majeure event.

(d) Notification Obligations

If by reason of a Force Majeure Event a Party is wholly or partially unable to carry out its
obligations under this Agreement, then the affected Party shall:

(i) give the other Parties notice of the Force Majeure Event(s) as soon as practicable,
but in any event, not later than the later of 48 hours after the affected Party
becomes aware of the Force Majeure Event(s) or six hours after the resumption of
any means of providing notice; and

(ii) give the other Parties a second notice, describing the Force Majeure Event(s) in
reasonable detail and, to the extent that such information can reasonably be
determined at the time of the second notice, providing a preliminary evaluation of

71
the obligations affected and a preliminary estimate of the period of time that the
affected Party will be unable to perform such obligations and other relevant
matters as soon as practicable, but in any event, not later than seven days after the
initial notice of the occurrence of the Force Majeure Event(s) is given by the
affected Party. When appropriate or when reasonably requested to do so by
another Party, the affected Party shall provide further notices to such other Party
more fully describing the Force Majeure Event(s) and the cause(s) therefore and
providing or updating information relating to the efforts of the affected Party to
avoid and/or to mitigate the effect(s) thereof and estimates, to the extent
practicable, of the time that the affected Party reasonably expects it will be unable
to carry out any of its affected obligations due to the Force Majeure Event(s).

(e) The affected Party shall provide notice to the other Parties as soon as possible, but not
later than seven days following:

(i) the cessation of the Force Majeure Event; or

(ii) its ability to recommence performance of its obligations under this
Agreement by reason of the cessation of the Force Majeure Event.

(f) Failure by the affected Party to give written notice of a Force Majeure Event to the other
Parties within the 48-hour or six-hour period required by this Article shall not prevent the
affected Party from giving such notice at a later time; provided, however, that in such
case the affected Party shall not be excused pursuant to this Article for any failure or
delay in complying with its obligations under or pursuant to this Agreement until such
notice has been given. If such notice is given within the 48-hour or six-hour period
required by this Article, the affected Party shall be excused for such failure or delay
pursuant to this Article from the date of commencement of the relevant Force Majeure
Event.

(g) Duty to Mitigate

The affected Party shall use all reasonable efforts to mitigate the effects of a Force
Majeure Event, including the payment of reasonable sums of money, in light of the likely
efficacy of the mitigation measures; provided, however, that the affected Party shall not
be required to settle any labour dispute or litigation on terms that, in the reasonable
judgment of the affected Party, are contrary to its commercial interests.

(h) Delay Caused by Force Majeure

So long as the affected Party has at all times since the occurrence of the Force Majeure
Event complied with the obligations of this Article and continues to so comply then:

(i) the affected Party shall not be liable for any failure or delay in performing
its obligations (other than the obligation to make any payment otherwise

72
due hereunder) under or pursuant to this Agreement for so long as and to
the extent that the performance of such obligations are affected by the
Force Majeure Event; and

(ii) any performance deadline that the affected Party is obligated to meet
under this Agreement shall be extended; provided, however, that no relief,
including the extension of performance deadlines, shall be granted to the
affected Party pursuant to this Article to the extent that such failure or
delay would have nevertheless been experienced by the affected Party had
the Force Majeure Event not occurred. A Party shall not bear any liability
for any Loss suffered by the affected Party as a result of a Force Majeure
Event.

(i) Contract Termination Due to a Force Majeure Event

Contractor may terminate this Contract upon a three (3) month written notice to Minister
if the fulfillment of the obligation of either Party under this Contract is affected by a
Force Majeure Event during the Exploration Period or any extension thereof for a
continuous period exceeding two (2) years without further obligation and liabilities of
any kind. Nothing in this Article shall relieve a Party of the obligations which arose prior
to occurrence of a force majeure event.

73
ARTICLE 27: ASSIGNMENT AND TRANSFER OF RIGHTS

(a) The Contractor may not assign or transfer, directly or indirectly, to any third party
including an Affiliate, in whole or in part, any of its rights, privileges, duties or
obligations under this Agreement without the prior written consent of the Minister.

(b) The Contractor shall demonstrate to Minister's satisfaction that the third party to whom
the assignment or transfer is proposed to be made is qualified with respect to its technical
competence and financial capacity and the assignment or transfer will not adversely
affect the performance of the obligations under this Agreement.

(c) In the event that the Contractor wishes to assign in whole or in part any of its rights,
privileges, duties or obligations hereunder as aforesaid, the written consent thereto of the
Government, if required under this Article, shall not be unreasonably withheld or
delayed.

(d) Any assignment made pursuant to this Article to a non-Affiliated person, firm or
company shall bind the assignee to all the terms and conditions hereof, and, as a
condition to any assignment, the Contractor shall provide an unconditional undertaking
by the assignee to assume all obligations by the Contractor under the Agreement.

(e) In case of an assignment, the Contractor shall provide the Government with a Deed of
Assignment in which the main conditions and liabilities assumed by the assignee are set
out and a copy of the assignment agreement or transfer agreements as well as any other
document relevant to the assignment or transfer Furthermore, the assignor or transferor
shall submit an evaluation by an independent expert and all material terms of the
assignment.

(f) Where the Contractor is more than one person the Government will be provided with
copies of all assignments and agreements made between them with respect to Petroleum
Operations and will be classified as confidential.

(g) Where the Contractor is more than one person the Contractor shall provide the
Government with the following information regarding each agreement executed between
them, with respect to Petroleum Operations and as required in the Petroleum Act:

(i) details of the technical and industrial qualifications of the companies and
their employees;

(ii) details of the technical and industrial resources available to the
Companies; and

(iii) details of the kinds of financial resources available to the companies,

74
including capital, credit facilities and guarantees available.

(h) For each assignment or Transfer made to a non-Affiliate. by any entity or entities
comprising Contractor, shall attract a transfer or assignment fee which will be payable to
the Government atthe following rates to the corresponding amounts or value of the
consideration:

(i) For every dollar of the first US$100 million: 1%.
(ii) For every dollar of the next US$100 million: 1.5%
(iii) For every dollar thereafter: 2%

(i) The Minister reserves the right to employ the services of an independent consultant, at
the cost of Contractor or any of the entities comprising Contractor, to be mutually agreed
by the Minister and such entity>

(i) to carry out an independent valuation of the transaction. The final
determination of the valuation shall remain with the Minister and will be
subject to the applicable rates stated in sub article (h) of this Article; and

(ii) to carry out an independent due diligence of the assignment or transaction
including an evaluation of the technical competence and financial capacity
of the assignee or transferee.

Gj) No assignment or Transfer amount payable under Sub-Article 27 (h) shall be chargeable
on any assignment or transfer made under this Article where stamp duty on such
assignment or transfer is paid by any entity comprising Contractor. If an amount paid on
an assignment or transfer subsequently becomes subject to stamp duty, such amount shall
be refunded.

(k) Should an assignment or Transfer referred to under this Article occur without such entity
first obtaining the required consent of the Minister; such a transfer shall be null and void.

(1) No assignment or transfer shall in any way absolve the assignor from the obligations
undertaken by it under the Agreement except to the extent such obligations are in fact
assigned to the assignee or transferree.

(m)Any entity or entities comprising Contractor shall apply for consent, at least ninety (90)
calendar days before the proposed effective date of the Transfer; which application shall
include evidence to the Minister of the financial and technical competence of the
Transferee together with a valuation and all material terms of the Transfer.

(n) Any assignment or transfer under this Article shall be subject to the relevant tax law,

75
including capital gain tax.

(0) TPDC has the right of first refusal to acquire the participating interest that any member of
Contractor Party intends to assign to a non-Affiliate, which right should be exercised
pursuant to the following procedures:

(i)

(ii)

(iii)

(iv)

the assignor company shall notify TPDC of the price and other
essential terms and conditions of the proposed assignment and the
identity of the prospective assignee;

within sixty (60) days after receipt of the notification referred to in the
preceding subparagraph, TPDC shall notify the assigning company
whether TPDC elects to exercise the right of first refusal;

if TPDC does not exercise the right of first refusal by failing to give
the notification referred to in the preceding subparagraph, then TPDC
shall be deemed to have waived the right of first refusal in respect of
such assignment;

if TPDC exercises the right of first refusal by giving the notification
referred to in paragraph (0) (ii) of this Article, then TPDC and the
assignor company shall execute the assignment under the terms and
conditions contained in the notification referred to in paragraph (0) (i)
of this Article.

(p) In the event of TPDC not exercising the right of first refusal referred to in the preceding
paragraph, such right shall pass to any Affiliate of TPDC.

(q) Where the Contractor assigns or transfers the participating interest under this Agreement,
the Contractor shall have a secondary liability for financial obligations for the cost of
implementing site clean-up, decommissioning and abandonment. Such financial
obligation shall be limited to possible costs related to installations, sites, petroleum
facilities and wells, which existed at the time of the assignment, and is limited to a share
of the costs calculated on the basis of the size of the participating interest assigned. The
Contractor shall put in place an adequate security for such secondary liability.

76
ARTICLE 28: CONSULTATION AND ARBITRATION

(a) TPDC and the Contractor shall periodically meet to discuss the conduct of the operations
envisaged under this Agreement and shall make every effort to settle amicably any
problem arising therefrom.

(b) If any dispute or difference in relation to or in connection with or arising out of any of the
terms and conditions of this Agreement should arise, the same shall be resolved by
negotiations between the parties. In the event of no agreement being reached, either party
shall, except in the case of a dispute or difference as provided in sub-article 9(h), 13(b)
and 13(d), have the right to have such dispute or difference settled through arbitration as
provided for herein below.

(c) If, after completion of the above procedure, disagreement remains between the Parties,
the dispute shall be settled by arbitration in accordance with the provisions of this Article.
Nevertheless, for differences of a technical nature and prior to the arbitration procedure,
the Parties may resort to the opinion of a mutually agreed expert. This expert shall notify
his opinion to the Parties within thirty (30) Days following the date on which he was
designated by the Parties.

(d) If, particularly following completion of the procedure set forth in this Article 28(c), any
disputes still exist between the Parties in connection with the application of the
provisions of this Agreement or regarding the obligations resulting therefrom, such
disputes shall be resolved in accordance with the International Chamber of Commerce
Rules of Conciliation and Arbitration, subject to the specific provisions set out below.

The arbitration procedure shall be commenced by request addressed by the applicant
Party to the Secretariat of the Court of Arbitration. The starting point of proceedings shall
be the date of receipt of that request by the Secretariat of the Court of Arbitration.

In the context of the procedure set out in this Article 28(c), the arbitration procedure shall
commence within sixty (60) Days following expiry of the thirty (30) Day period defined
in Article 28(c) plus, if applicable, any additional time provided in the same paragraph.

Each Party shall designate its arbitrator and notify the other Party and the Court of
Arbitration of that designation within thirty (30) Days after the start of the arbitration
proceedings as defined above. If the applicant Party has not designated its arbitrator
within that thirty (30) Day period, it shall be deemed to have abandoned its application. If
the defending Party has not designated its arbitrator within thirty (30) Days following
receipt of notice in accordance with this paragraph, the other Party may directly inform
the International Chamber of Commerce Rules of Conciliation and Arbitration, and
request that it makes such designation within the shortest possible time.

77
The arbitrators shall not be of the same nationality as either of the Parties.

Within forty-five (45) Days after the date of designation of the last of them, the
arbitrators thus designated shall select, by mutual agreement, a third arbitrator, who shall
become the President of the Court of Arbitration. Failing agreement, the International
Chamber of Commerce Rules of Conciliation and Arbitration shall be requested by the
most diligent Party to designate this third arbitrator within the shortest possible time.

The arbitrators are free to choose the procedure they intend to apply. The decision of the
arbitrators is final; it is binding on the Parties and will be enforceable under the United
Republic of Tanzania laws.

(e) The place of arbitration shall be Dar es Salaam, in the United Republic of Tanzania. The
Language used shall be English, the applicable law shall be the law of the United
Republic of Tanzania and the provisions of this Agreement shall be interpreted in
accordance with that law.

(f) The Parties will bear the expenses and fees of Arbitration equally. These costs are not
cost recoverable.

(g) The arbitration procedure shall not cause the performance of the Parties’ contractual
obligations to be suspended during the progress of the arbitration.

78
ARTICLE 29: APPLICABLE LAW

This Agreement shall be governed by, interpreted and construed in accordance with the Laws of
the United Republic of Tanzania.

79
ARTICLE 30: WORKING LANGUAGE

The Contractor shall use the English language or the Kiswahili language, in all Petroleum
Operations including its business operations, correspondence and the fulfillment of its regulatory
requirements.

80
(a)

(b)

(c)

(d)

(f)

(g)

ARTICLE 31: THIRD PARTY ACCESS TO PETROLEUM FACILITIES

The Contractor, [and TPDC where TPDC is party to joint operations pursuant to Article
[9]] shall provide access to third parties for use of its petroleum facilities in the Contract
Area for conduct of petroleum operations where such access will not be to an
unreasonable detriment of the petroleum operations of the Contractor or other users who
have already been granted a right of use. The Contractor shall provide such third party
access on reasonable terms and conditions.

An agreement on access to petroleum facilities shall be submitted to the Minister for
approval unless the Minister decides otherwise. The Minister may, as a condition for
approval of the agreement, modify the tariffs and other terms and conditions agreed
between the parties to the access agreement.

Where no agreement for access to petroleum facilities is reached within 180 days from
the time of the third party request to the Contractor, the Minister may stipulate the tariffs
and other conditions for such third party access.

Where the Minister decides to stipulate, modify or alter or set terms and conditions for
third party access to petroleum facilities pursuant to this Article (b)-(c), the Minister
shall stipulate such reasonable terms and conditions for such third party access in
accordance with generally Accepted International Petroleum Industry Practices having
due regard to good resource management considerations and a reasonable profit for the
Contractor taking into account, among other, the Contractor’s investments and risks,
financial and commercial viability of third party access and availability of capacity at the
petroleum facilities.

The Contractor shall promptly provide the Minister through TPDC upon receipt of any
technical, commercial, financial or other information that is relevant for negotiations
with third parties on access to petroleum facilities. Such information shall include, but is
not limited to copies of the requests for use, updated information on capacity on the
petroleum facilities, any draft agreements and schedules for negotiations.

The Contractor’s obligation to grant third party access pursuant to this Article shall
apply correspondingly for the use of petroleum facilities where the Contractor has a
leasing right for use in Petroleum Operations. The Contractor shall not restrict the third
party’s right for access to the leased facilities through any agreement with the holder of
the title to the petroleum facility or the leaser.

The Minister may appoint representatives who shall be entitled to participate with an
observer status at any meeting on negotiations pursuant to this Article. The Contractor
shall ensure that the observer who is appointed by the Minister promptly receives any
relevant information for the purpose of efficient representation of the Minister at the
meetings.

81
ARTICLE 32: COORDINATION AND UNITISATION OF PETROLEUM

@

)

©)

(C})

OPERATIONS

Where a Petroleum accumulation in the Contract Area extends beyond the
boundaries of the Contract Area into another contract area or a licence area, the
Contractor shall not develop such petroleum accumulation without seeking an
agreement with the contractor or the licensee in the other area. An agreement on the
development of the petroleum accumulation to be carried out as single unit shall be
submitted to the Minister for approval. In case no such agreement is submitted, the
Minister may direct the relevant parties to enter into an agreement to this effect in
accordance with Section 46 of the Act.

Subsequent to the Minister’s approval of an agreement in accordance with sub-article
(a), a collective proposal for a common Development Plan of the deposit of
Petroleum in accordance with Article 9, shall be submitted by the Contractor and
such other entity or entities through to the Minister for approval.

Where a petroleum accumulation in the Contract Area extends beyond the
boundaries of the Contract Area into an area not covered by a petroleum agreement
or a petroleum licence, the Minister may grant TPDC a licence to develop and
produce the petroleum accumulation, and may require the petroleum accumulation to
be developed as a single unit. Sub-Article (b) above shall apply accordingly.

Where a petroleum accumulation in the Contract Area is in proximity to another
petroleum accumulation in another area the Minister may, in order to ensure efficient
petroleum operations, require the petroleum accumulations to be developed and
produced in a coordinated manner in order to ensure optimum petroleum recovery
and optimum use of the relevant petroleum infrastructure.

The Contractor shall forthwith notify the Minister and TPDC where the Contractor
discovers that a Petroleum accumulation straddles between an international boundary
of the United Republic of Tanzania and an international boundary of another
sovereign state.

The Contractor shall inform the Minister and TPDC where the Contractor, within the
scope of this Agreement, assesses that there may be a potential need for assessing a
potential for unitisation or coordination of Petroleum Operations for Petroleum
accumulations straddling between- or in proximity with- the international boundary
of the United Republic of Tanzania and an international boundary of another
sovereign state.

82
ARTICLE 33: FOREIGN EXCHANGE AND CURRENCY

(a) The Contractor shall at all times comply with the procedures and formalities relating to

(b)

(i)

(ii)

(iii)

(iv)

(v)

dealings in foreign exchange which may be in force in the Republic of Tanzania from
time to time.

The Contractor shall, in accordance with the Foreign Exchange Act (CAP 271) _ the
Law and this Contract, have the right:

to open and keep one or more accounts denominated Tanzanian currency or United
States Dollars, or other currency as duly authorised, with banks in the United
Republic of Tanzania.

to purchase Tanzanian currency and United States Dollars, or other currency as duly
authorised, from any bank in the United Republic of Tanzania or other financial
institutions, authorised for this purpose by the Central Bank of Tanzania.

Without prejudice to withholding tax due, all non-resident subcontractors if duly
authorized by the relevant authorities in Tanzania and all the expatriate personnel
shall be entitled to receive in any currency the whole or any part of their
remunerations outside the Republic of Tanzania. All payments to resident
subcontractors shall be made exclusively in Tanzania.

Subject to withholding tax due, the Contractor shall have the right to freely declare
and pay dividends to their shareholders and to remit the same to a place outside
Tanzania, under the terms of the Law.

The Contractor has the obligation to inform the Central Bank of Tanzania the number
of the account(s), bank details and other currency deposition and exchange dealings
with other financial institutions without undue delay upon the occurrence. In addition,
the Contractor shall deliver appropriate information and monthly periodic reports to
the Central Bank of Tanzania and the Minister and as otherwise required by the
authorities in accordance with the Law. The Central Bank of Tanzania shall be
entitled to require audit to such accounts. Amounts spent on any such audits shall be
cost recoverable paid by the Contractor. The Contractor shall waive banking
confidentiality rights in benefit to the Government of Tanzania in respect of such
information and accounts in order to facilitate any such audits.

83
ARTICLE 34: ANTI-CORRUPTION

(a) The Contractor and TPDC shall in accordance with the Prevention and Combating of
Corruption Act, CAP. 329, establish and implement anti-bribery and anti-corruption
policies and measures that are consistent with the requirements in Law, the provisions of
this Contract and complementary to any other relevant anti-corruption laws and
obligations.

(b) The Contractor shall implement necessary systematic measures in order to ensure that
any person who undertakes activities that are relevant to this Agreement including work,
services or delivering goods will not make, offer, or authorize, any payment, gift, promise
or other advantage, whether directly or through any other person or entity, to or for the
use or benefit of any public official, any political party, political party official, or
candidate for office, or any other individual or entity, where such payment, gift, promise
or advantage would violate the Law and other anti-corruption laws and obligations
applicable to the Contractor.

(c) The Contractor shall comply with the Law and other anti-corruption laws and obligations
applicable to Contractor

(d) The Contractor shall ensure that its Affiliates and its respective directors, officers,
employees and personnel comply with the Law and other anti-corruption laws and
obligations applicable to Contractor.

(e) Each Party shall as soon as possible notify and keep informed the other Parties of any
investigation or proceeding initiated by a governmental authority relating to an alleged
violation of the Law and other applicable anti-corruption laws and obligations to such
Party.

84
ARTICLE 35: MODIFICATIONS AND HEADINGS

(a) This Agreement shall not be amended or modified in any respect except by the mutual
consent in writing of the parties hereto.

(b) The Headings of this Agreement are for convenience only and shall not be taken into
account in interpreting the terms of this Agreement.

85
ARTICLE 36: NOTICES

A notice shall be deemed duly delivered:-
i. if presented personally;

ii. if received on a Business Day for the receiving Party, when transmitted by facsimile to the
receiving Party’s facsimile number specified in this Article 32 and, if received on a day
that is not a Business Day for the receiving Party, on the first business Day following the
date transmitted by facsimile to the receiving Party’s facsimile number; And

iii. one Business Day after being deposited in a regular maintained postal service, postage
prepaid, registered, or certified mail addressed to the receiving Party;

Change of address shall be effective from seventh Business Day after giving a notice of change
of address.

If to the Government:

The Permanent Secretary
Ministry of Energy and Minerals
P.O. Box 2000

DAR ES SALAAM

Telephone: 255-222 117 156-9

Fax: 255-222 116719

E-mail: psmem@mem.go.tz
If to TPDC:

The Managing Director

Tanzania Petroleum Development Corporation
P.O. Box 2774

DAR ES SALAAM

Telephone: — 255-222 200 103/4

Fax: 255-222 200 113
Email: tpdemd @tpde-tz.com

If to: ABC LTD, TANZANIA

The Director,
ABC Ltd, Tanzania
DAR ES SALAAM
TANZANIA

86
IN WITNESS whereof this Agreement has been duly executed by the Parties, the day and year

first hereinbefore written.

Signed for and on behalf of the Government of the United Republic of Tanzania

By: Name:

Title: Minister for Energy and Minerals

Witnessed by

Signed for and on behalf of the Tanzania Petroleum

Development Corporation

By:

Name: Name
Title: Managing Director Title:
Signed for and on behalf of ABC Limited

By:

Name: Witnessed by
Chief Executive Officer Title: ABC

87
ANNEX "A": DESCRIPTION OF EXPLORATION LICENCE AREA

The application area is described as totaling (...) square kilometers as per the TPDC Map in
Annex B.

Point Longitudes Latitudes Remarks
A Due (west, east, south north) B
B

88
ANNEX '"B": MAP OF EXPLORATION LICENCE AREA

Total Number of Blocks = [ ]

Total area amounts to [ ] sq. km.

89
ANNEX '"C": DRAFT EXPLORATION LICENCE

WHEREAS, pursuant to Article 3(a) of the Agreement TPDC has applied for an Exploration
Licence in respect of the area described in Annex “A” to the Agreement and shown on the map
in Annex “B” thereof respectively:

I Minister for Energy and Minerals pursuant to the powers
conferred upon me by Section 21 of the Petroleum (Exploration and Production) Act, 1980
hereby grant TPDC for a period of four (4) years from the date hereof this Exploration Licence
over the exploration area described in the First Schedule hereto conferring on TPDC the
exclusive right to explore in the said exploration area for petroleum and to carry out such
operations and execute such works as are necessary for that purpose.

The Exploration Licence is granted subject to the following conditions:

1. (a) During the period of four (4) years commencing from the date hereof and terminating
on the fourth anniversary of the date, TPDC shall in the said exploration area:

(i) Reprocess existing seismic data.

(ii) Acquire minimum (...) kilometres of 2D and or (...) square kilometres of 3D
seismic data

(iii) Drill at least (...) exploration wells; and carry out geological and geophysical
surveys and related actives in the area; and

(iv) spend a sum which, when adjusted in accordance with the formula set out in sub
article (e) of Article 5 of the Agreement, equals or exceeds (...) million United
States dollars

(b) Subject to any amendment or revision thereof made pursuant to Article 7 of the
Agreement, TPDC shall conduct exploration operations under this licence during the
year ending 31 December, 20.... in accordance with the detailed Work Programme
and Budget set out in the Second Schedule hereto and will spend the sum specified
in the said budget.

2. Where during any period covered by the Licence the obligations of TPDC under this
Licence have been suspended by reason of Force Majeure pursuant to Article 25 of the
Agreement, the period for which this Licence has been granted shall be extended for
a period equal to the period during which the obligations of TPDC were so suspended.

In this licence “the Agreement” means the Agreement made on day of.
between the Government of the United Republic of Tanzania, the Tanzania Petroleum
90
Development Corporation and ABC Limited.

Unless the context otherwise requires words and phrases in this Licence shall have the
same meaning as those used in the Petroleum (Exploration and Production) Act, 1980.

IN WITNESS WHEREOF, I have granted the Licence aforesaid and set out my hand and seal
this. day of. 20...

Minister for Energy and
Minerals

91
ANNEX “C”"1L: FIRST SCHEDULE

Coordinates of the corner-points of Exploration Licence Area

Point Longitudes Latitudes Remarks

92
ANNEX “C’e2: SECOND SCHEDULE

[Set out here for the Calendar Year in which this License is first issued the detailed Work
Program and Budget submitted by ABC to TPDC pursuant to Article 7(a) of the Agreement].

93
ANNEX '"D": ACCOUNTING PROCEDURE

This Annex is made a part of the Production Sharing Agreement (hereinafter referred to as the
“Agreement”) between the Government of the United Republic of Tanzania and Tanzania
Petroleum Development Corporation and Contractor made on the (...) day of (...), 20(...)

SECTION 1: GENERAL PROVISIONS

1.1

Definitions
For the purpose of this Accounting Procedure the terms used herein which are defined in
the Agreement shall have the same meaning when used in this Accounting Procedure.

Purpose

The purpose of this Accounting Procedure is to set out principles and procedures of
accounting which will enable the Government and TPDC to monitor the costs,
expenditures, production and receipts so that both TPDC’s entitlement to Profit Oil/Gas
and Government’s revenues can be accurately determined on the basis of the Agreement.

Documentation Required to be Submitted by Contractor

(a) Within thirty (30) days of the Effective Date, the Contractor shall submit to and

discuss with the Minister and TPDC a proposed outline of charts of accounts,
operating records and reports, which outline shall reflect each of the categories and
sub-categories of costs and expenditures specified in Sections 2 and 3 below and shall
be in accordance with generally accepted and recognized accounting systems and
consistent with normal practice for joint venture operations of the international
petroleum industry and the National Board of Accountants and Auditors. Within
ninety (90) days of receiving the above submission the Minister in consultation with
TPDC shall either indicate approval of the proposal or request revisions to the
proposal. Within one hundred and eighty (180) days after the Effective Date Effective
Date, the Contractor and the Minister in consultation with TPDC shall agree on the
outline of charts of accounts, operating records and reports which shall describe the
basis of the accounting system and procedures to be developed and used under the
Agreement. Following such agreement the Contractor shall expeditiously prepare and
provide the Minister and TPDC with formal copies of the comprehensive charts of
accounts related to the accounting, recording and reporting functions, and allows the
Minister and TPDC to examine the manuals and to review procedures which are, and
shall be, observed under the Agreement.

(b) Notwithstanding the generality of the foregoing, the Contractor shall make regular

Statements to the Minister and TPDC relating to the Petroleum Operations. These

94
Statements include:
(i) Production Statement (see Section 5 of this Annex).

(ii) Value of Production, Pricing and Royalty payable Statement (see
Section 6 of this Annex).

(iii)Statement of Receipts and Expenditures (see Section 7 of this Annex)
(iv)Cost Recovery Statement (see Section 8 of this Annex)

(v) APT Statement (see Section 9 of this Annex)

(iv) End-of-Year-Statement (see Section 10 of this Annex).

(v) Budget Statement (see Section 11 of this Annex).

(c) All reports and Statements shall be prepared in accordance with the Agreement, the
laws of Tanzania and, where there are no relevant provisions in either of these, in
accordance with the normal practice of the international petroleum industry.

1.4 Language, Units of Account and Exchange Rates

(a) The Contractor shall maintain accounts in Tanzanian shillings and United States
dollars; however, the United States dollar accounts will prevail in case of conflict.
Metric units and barrels, British thermal units (Btu) shall be employed for
measurements required under the Agreement and this Annex. The language employed
shall be English.

(b) It is the intent of this Accounting Procedure that neither the Government nor TPDC
nor the Contractor should experience an exchange gain or loss at the expense of, or to
any of the benefit of, any of the other parties. However, should there be any gain or
loss from exchange of currency, it will be credited or charged to the accounts under
the Agreement.

(c) (i) Amounts received and costs and expenditures made in Tanzanian shillings or in
United States dollars shall be converted from Tanzanian shillings into United
States dollars or from United States dollars into Tanzanian shillings on the
basis of the monthly average of the mean of the daily official buying and
selling exchange rates between the currencies in question as published by the
Bank of Tanzania or failing such publication, any other publication as agreed
by the parties for the Month in which the relevant transaction occurred.

(ii) Notwithstanding the general policy described in the preceding sub-paragraph,
all transactions in excess of the equivalent of two hundred and fifty thousand
United States dollars (US$ 250,000) shall be converted at the mean of the
buying and selling exchange rates published by the Bank of Tanzania on the
day the transaction occurred.

95
1.5

1.6

(iii) Amounts received and expenditures made in currencies other than United
States dollars and Tanzanian shillings shall be converted into United States
dollars or Tanzanian shillings on the basis of the monthly average of the mean
of the daily buying and selling exchange rates between the currencies in
question as published by the Bank of Tanzania or, failing such publication, as
published in the Financial Times (London edition) for the Month in which the
relevant transaction occurred.

(iv) The average monthly exchange rate calculated in accordance with sub-section
1.4 (c) (i) above and, where relevant, the exchange rates employed pursuant to
sub-sections 1.4 (c) (ii) and (iii) above, shall be identified in the relevant
Statements required under sub-section 1.3 (b) of this Annex.

Payments

(a) Subject to Article 11 (c) (iii) of the Agreement, all payments between the parties

shall, unless otherwise agreed, be in United States dollars and through a bank
designated by each receiving party no later than the Ist day of each Quarter for
which development costs have been budgeted.

(b) Discharge of the Contractor’s obligation with respect to TPDC’s share of Profit

Oil/Gas shall be made in accordance with the Agreement.

(c) All sums due from one party to the other under the Agreement during any

Calendar “quarter shall, for each day such sums are overdue during such quarter,
bear interest compounded daily at an annual rate equal to the average London
Interbank Offer Rate (LIBOR) for six (6) months US dollars as quoted at 11.00
a.m. London time on the first business day of such Quarter by the London office of
National Westminster Bank, or such other bank as the parties may agree, plus one
(1) percentage point.

Audit and Inspection Rights of Government

(a) Without prejudice to statutory rights, TPDC shall have the right to cause to audit to

each Calendar year within two (2), years (or such longer period as may be required
in exceptional circumstances) from the end of each such year. Notice of any
exception to the accounts for any Calendar Year shall be submitted to the
Contractor within ninety (90) days of receipt by TPDC of the report of its auditors.
For purposes of auditing, TPDC may examine and verify, at reasonable times, all
charges and credits relating to the Contractor’s activities under the Agreement and
all books of account, accounting entries, material records and inventories,
vouchers, payrolls, invoices and any other documents, correspondence and records
necessary to audit and verify the charges and credits. Furthermore, the auditors
shall have the right in connection with such audit to visit and inspect at reasonable

times all sites, plants, facilities, warehouses and offices of the Contractor directly
96
or indirectly serving its activities under the Agreement and to visit and inquire
from personnel associated with those activities. Where TPDC requires verification
of charges made by an Affiliate Company it shall have the right to obtain an audit
certificate from a recognized firm of public accountants acceptable to both TPDC
and the Contractor.

(b) The Contractor shall answer any notice of exception under subsection 1.6 (a)

(c) Within sixty (60) days of its receipt of such notice, where the Contractor has after
the said sixty days’ period failed to answer a notice of exception made by TPDC,
TPDC’s exception shall be deemed as accepted by Contractor and the accounts
shall be adjusted accordingly.

97
SECTION 2: CLASSIFICATION, DEFINITION AND ALLOCATION OF COSTS AND

EXPENDITURES

Expenditures shall be segregated in accordance with the objectives for which such expenditure
was made. The objectives which shall qualify are those which have been approved and included
in the approved Work Program and Budget for the Year in which the expenditure is made and
other items which have been agreed by the parties from time to time. All expenditures allowable
under Section 3 relating to Petroleum Operations shall be classified, defined and allocated as set
out herein below. In the event of a discovery, expenditure records shall be maintained in
expenditures to each Development Area.

2.1 Exploration Expenses are all direct and allocated indirect expenditures incurred in the
search for Petroleum in an area which is or was, at the time when such expenses were
incurred, part of the Contract Area including:

(a)

(b)

(d)
(e)

(f)

(g)

aerial, geophysical, geochemical, palaeontological, geological, topographical and
seismic surveys and studies and their interpretation;

Deep well and core hole drilling and water well drilling;

labour, materials and services used in drilling wells with the object of finding new
Petroleum Reservoirs, or for the purposes of appraising the extent of Petroleum
provided such wells are not completed as producing wells;

facilities used solely in support of the purposes described (a), (b) and

above including access roads, fixed assets and purchased geological and
geophysical, all identified separately;

any General and Administrative Costs and Service Costs directly incurred on
Exploration Operations and identifiable as such; and a portion of the remaining
General and Administrative Costs and Service Costs allocated to the Exploration
Operations, determined by the proportionate share of total Contract Expenses
(excluding unallocated General and Administrative Costs and Service Costs)
represented by all other Exploration Expenses;

any other Contract Expenses specifically incurred in the search for Petroleum
after the Effective Date and not covered under sub-section 2.2, 2.3, 2.4 and 2.5.

22 Development Expenses shall consist of all expenditures incurred in:

(a)

studies of the subsurface for the purpose of determining the best manner of
recovering hydrocarbons, which include geological and geophysical surveys,
production geology, modeling and simulation of reservoir as an integral part of
economic reservoir exploitation and conservation;

98
23

(b) drilling wells which are completed as producing wells and drilling wells for
purposes of producing from a Petroleum Reservoir already discovered whether
these wells are dry or producing, and drilling wells for the injection of water or
gas to enhance recovery of Petroleum;

(c) completing wells by way of installation of casing or equipment or otherwise, after
a well has been drilled for the purpose of bringing the well into use as a producing
well, or as a well for the injection of water or gas to enhance recovery of
Petroleum;

(d) _ the cost of petroleum production, storage and transport facilities such as pipelines,
flow lines, production and treatment units, wellhead equipment, subsurface
equipment, enhanced recovery systems, offshore platforms, petroleum storage
facilities and access roads for production activities;

(e) the costs of engineering and design studies for facilities referred to in subsection
2.2. (d);

(f) any General and Administrative Costs and Service Costs directly incurred on
development activities and identifiable as such; and a portion of the remaining
General and Administrative Costs and Service Costs allocated to development
activities, determined by the proportionate share of total Contract Expenses
(excluding unallocated General and Administrative Costs and Service Costs)
represented by all other Development Expenses.

Operating Expenses are all expenditures incurred in the Petroleum Operations after the
start of commercial production which are other than Exploration Expenses, Development
Expenses, General and Administrative Costs and Service Costs directly incurred on
operating activities and identifiable as such, as well as the balance of General and
Administrative Costs and Service Costs. General and Administrative Costs and Service
Costs not allocated to Exploration Expenses or Development Expenses shall be allocated
to Operating Expenses.

2.4 Service Costs are direct and indirect expenditures in support of the Petroleum Operations

including warehouses, export terminals, harbors, piers, marine vessels, vehicles,
motorized rolling equipment, aircraft, fire and security stations, workshops, water and
sewage plants, power plants, housing, community and recreational facilities and furniture,
tools and equipment used in these activities. Service Costs in any Calendar Year shall
include costs incurred in such Year to purchase and/or construct said facilities as well as
the annual costs to maintain and operate the same, each to be identified separately. All
Service Costs shall be regularly allocated as specified in sub-sections 2.1(e), 2.2(e) and
2.3 to Exploration Expenses, Development Expenses and Operating Expenses and shall be
separately shown under each of these categories.

99
25

General and Administrative Costs are:

(a)

(b)

(c)

all main office, field office and general administrative expenses in the United
Republic of Tanzania including but not limited to supervisory, accounting and
employee relations services, but excluding commissions paid to intermediaries by
the Contractor;

an annual overhead charge for services rendered outside the United Republic of
Tanzania and not otherwise charged under this Accounting Procedure, for
managing the Petroleum Operations and for staff advice and assistance including
financial, legal, accounting and employee relations services. For the period from
the Effective Date Effective Date until the date on which the first Development
License under the Agreement is granted by the Minister this annual charge shall
be itemized and verifiable costs but in no event greater than one percent (1%) of
the Contract Expenses; including those covered in sub-section 2.5(a) incurred
during the Calendar Year. From the date of grant of the Development License the
charge shall be at an amount or rate to be agreed between the parties and stated in
the Development Plan approved with the grant of the said License. The annual
overhead charge shall be separately identified in all reports to the Government
and TPDC;

all General and Administrative Costs will be regularly allocated as specified in
subsections 2.1(e), 2.2. (e) and 2.3. to Exploration Expenses, Development
Expenses and Operating Expenses and shall be separately shown under each of
these categories.

100
3.1

(a)

SECTION 3: COSTS, EXPENSES, EXPENDITURES AND CREDITS OF THE
CONTRACTOR

Recoverable Costs

Subject to the provisions of the Agreement, the Contractor shall bear and pay all costs and
expenses in respect of Petroleum Operations. These costs and expenses will be classified

under the headings referred to in Section 2. The following costs

and expenses are

recoverable out of Cost Oil and/or Cost Gas by the Contractor under the Agreement:

Labour and Associated Costs

@

(ii)

(iii)

(iv)

(v)

(vi)

Gross salaries and wages of the Contractor’s employees directly and
necessarily engaged in the Petroleum Operations in Tanzania, it being
understood that in case of those personnel only a portion of whose time is
wholly dedicated to Petroleum Operations, only that pro-rata portion of
applicable wages and salaries will be charged. For purposes of cost
recovery, gross salaries and wages for the Contractor’s employees shall not
exceed commercial obtainable salaries and wages in Tanzania and shall be
reviewed and approved by TPDC on annual basis.

Cost to the Contractor of established plans for employees’ group life
insurance, hospitalization, company pension, retirement and other benefits
of a like nature customarily granted to the employees and the costs
regarding holiday, vacation, sickness and disability payments applicable to
the salaries and wages chargeable under subsection (i) above shall be
allowed at actual cost, provided however that such total costs shall not
exceed twenty-five per-cent (25%) of the total labor costs under subsection
(i) above.

Expenses or contributions made pursuant to assessments or obligations
imposed under the laws of the United Republic of Tanzania which are
applicable to the cost of salaries and wages chargeable under (i) above.

Reasonable travel and personal expenses of employees of the Contractor
including those made for travel and relocation of the expatriate employees
assigned to the United Republic of Tanzania all of which shall be in
accordance with the normal practice.

Any personal income taxes of the United Republic of Tanzania incurred
by employees of the Contractor and paid or reimbursed by the Contractor.

101
(b)

(c)

(d)

(e)

Transportation

The cost of transportation of; employees, equipment, materials and supplies necessary for
the conduct of the Petroleum Operations and not provided for elsewhere.

Charges for Services
(i) Third Party Contracts

The actual costs of contracts, for technical and other services entered into by the
Contractor for Petroleum Operations, made with third parties other than Affiliate
Companies are recoverable; provided that the costs paid by the Contractor are no
higher than those generally charged by other international or domestic suppliers
for comparable work and services.

(ii) Affiliate Companies

Without prejudice to the charges to be made in accordance with sub-section 2.5,
in the case of general services, advice and assistance rendered to the Petroleum
Operations by any Company, the charges will be based on actual costs without
profits and will be competitive. The charges will be no higher than the most
favorable prices charged by the Affiliate Company to third parties for comparable
services under similar terms and conditions elsewhere. The Contractor will, if
requested by TPDC, specify the amount of charges which constitutes an allocated
proportion of the general material, management, technical and other costs of the
Affiliate Company, and the amount which is the direct cost of providing the
services concerned. If necessary, certified evidence regarding the basis of prices
charged may be obtained from the recognized auditors of the Affiliate Company.

(iii). In the event that the prices and charges referred to in sub-paragraphs (i) and (ii)
above are shown to be uncompetitive then TPDC will have the right to disallow
that portion as it deems fit for cost recovery purposes.

Exclusively Owned Property

For services rendered to Petroleum Operations through the use of property exclusively
owned by the Contractor, the accounts shall be charged at rates, not exceeding those
prevailing in the region, which reflect the cost of ownership and operation of such
property, or at rates to be agreed.

Material and Equipment
(i) General

So far as is practicable and consistent with efficient economical operation, only
such material shall be purchased or furnished by the Contractor for use in the
Petroleum Operations as may be required for use in the reasonably foreseeable

102
future and the accumulation of surplus stocks shall be avoided.

(ii) Warranty of Material

The Contractor does not warrant material beyond the supplier’s or manufacturer’s
guarantee and, in case of defective material or equipment, any adjustment
received by Contractor from the suppliers/manufacturers or their agents will be
credited to the accounts under the Agreement.

(f) Value of Material Charged to the Accounts under the Agreement

(a)

(b)

Except as otherwise provided in (b) below, material purchased by the Contractor
for use in Petroleum Operations shall be valued to include invoice price less trade
and cash discounts (if any), purchase and procurement fees plus freight and
forwarding charges between point of supply and point of shipment, freight to port
of destination, insurance, taxes, custom duties consular fees, other items
chargeable against imported material and, where applicable, handing and
transportation expenses from point of importation to warehouse or operating site,
and its costs shall not exceed those currently prevailing in normal arm’s length
transactions on the open market.

Material purchased from or sold to Affiliate Companies or transferred to or from
activities of the Contractor, other than Petroleum Operations under this
Agreement, shall be priced and charged or credited at the prices specified in (1)
and (2) below:

(1) New Material (Condition “A”) shall be valued the current international price
which shall not exceed price prevailing in normal arm’s length transactions on
the open market.

(2) Used Material (Conditions “B” and “C’”)

(i) Material which is in sound and serviceable condition and is suitable for re-
use without reconditioning shall be classified as Condition “B” and priced
at not more than seventy-five percent (75%) of the current price of new
materials defined in (1) above.

(ii) Material which cannot be classified as Condition “B” but which:

(a) after reconditioning will be further serviceable for original function
as good second hand material Condition ’B”, or

(b) is serviceable for original function but substantially not suitable for
reconditioning, shall classified as Condition “C” and priced at not

103
(g)

(h)

(i)

more than fifty percent (50%) of the current price of new
material(Condition “A”) as defined in (1) above. The cost of
reconditioning shall be charged to reconditioned material provided
that the Condition “C” material value plus the cost or
reconditioning does not exceed the value of Condition “B” material.

(iii)Material which cannot be classified as Condition “B” or Condition “C”
shall be priced at a value to be agreed between TPDC and the Contractor.

(iv)Material involving erection costs shall be charged at applicable condition
percentage of the current knocked-down price of new material as defined
in (1) above.

(v) When the use of material is temporary and its service to Petroleum
Operations does not justify the reduction in prices as provided for in sub-
paragraph (2) (ii) above, such material shall be priced on a basis that
will result in a net charge to the accounts under the Agreement consistent
with the value of the service rendered.

Rentals, Duties and Other Assessments

All rentals, taxes (other than income tax, withholding tax, remittance tax and Additional
Profits Tax), levies, charges, fees, contributions and any other assessments and charges
levied by the Government in connection with Petroleum Operations and paid directly by
the Contractor. For the avoidance of doubt annual charges for licenses shall not be
recovered.

Insurance and Loses

Insurance premiums and the costs incurred for insurance pursuant to and in accordance
with Article 21 shall be recoverable provided they are incurred in accordance with
TPDC approved process and losses incurred as a consequence of events which are, and
in so far as, not made good by insurance are recoverable unless such costs have resulted
from the Contractor’s failure to follow the terms, clauses, conditions or warranties of the
insurance policy(s) and/or the Contractor negligence and/or the gross negligence of the
Contractor or sub-contractors.

Legal Expenses

All reasonable costs and expenses of litigation and legal or related services necessary or
expedient for the procuring, perfecting, retention and protection of the Contract Area,
and in defending or prosecuting lawsuits involving the Area or any third party claim
arising out of activities under the Agreement, or sums paid in respect of legal services
necessary or expedient for the protection of the joint interest of Government, TPDC and
the Contractor are recoverable. Where legal services are rendered in such matters by
salaried or regularly retained lawyers of the Contractor or an Affiliate Company, such

104
co)

(k)

3.2

compensation shall be included instead under sub-section 3.1(b) or 3.1(d) above as
applicable.
Training Costs

All costs and expenses incurred by the Contractor in training of Tanzanian employees
engaged in Petroleum Operations and such other training as is required under Article 21
of the Agreement.

General and Administrative Costs

The costs described in sub-section 2.5(a) and the charge described in sub-section 2.5(b).

Costs not Recoverable under the Agreement

The following costs shall not be recoverable for the purposes of Profit Oil/Gas sharing:

(a) Annual charges: This covers all direct costs attributable to the acquisition,
renewal, or relinquishment of surface rights acquired and maintained in force for
the purposes of this Agreement.

(b) all costs incurred before the Effective Date including charges incurred by
Contractor for copying and shipping of data relating to the Contract Area;

(c) petroleum marketing or transportation costs of Petroleum beyond the Delivery
Point;

(d) the costs of any bank guarantee or letter of guarantee required under the
agreement (and any other amounts spent on indemnities with regard to non-
fulfillment of contractual obligations);

(e) costs of arbitration and the sole expert in respect of any dispute under the
Agreement;

(f) fines and penalties imposed by courts of law in the United Republic of Tanzania;
(g) costs incurred as a result of willful misconduct or negligence of the Contractor;
(h) donations and contributions made by the Contractor;

(i) Signature bonus and production bonus;

(j) any costs which, by reference to the Best International Petroleum Industry
Practices, can be shown to be excessive;

(k) expenditure on fundamental research into development of new equipment,
materials and techniques for use in search for, developing and producing
petroleum except to the extent that such research and development is directly
carried out in support of Petroleum Operations in the United Republic of Tanzania

105
whereby such a research is conducted in collaboration with TPDC; and
(1) interest and financial charges paid to the creditors of the Contractor,

(m)bonuses paid to employees and directors.

3.3. Other costs and Expenses

Any other costs and expenses not covered or dealt with in the foregoing provisions of this
Section 3 and which are incurred by Contractor for the necessary and proper conduct of
Petroleum Operations are recoverable only with the prior approval in writing of TPDC.

34 Credits under the Agreement

The net proceeds received from Petroleum Operations (other than the proceeds from the
sale of Crude Oil and Natural Gas), including but not limited to the transactions listed
below, will be credited to the accounts under the Agreement. For Profit Oil/Gas sharing
purposes such credits shall be offset against Recoverable Contract Expenses:

(a) the net proceeds of any insurance or claim in connection with Petroleum
Operations or any assets charged to the accounts under the Agreement when such
operations or assets were insured and the premiums charged to the accounts under
the Agreement;

(b) legal expenses charged to the accounts under Section 3.1 (i) and subsequently
recovered by the Contractor;

(c) revenue received from third parties including Affiliate Companies for the use of
property or assets charged to the accounts under the Agreement;

(d) any adjustment received by the Contractor from the suppliers manufacturers or
their agents in connection with defective material, the cost of which was
previously charged by the Contractor to the accounts under the Agreement;

(e) rentals, refunds or other credits received by the Contractor which apply to any
charge which has been made to the accounts under the Agreement but excluding
any award granted to the Contractor under arbitration or sole expert proceedings;

(f) the net proceeds for material originally charged to the accounts under the
Agreement and subsequently exported from the United Republic of Tanzania
without being used in Petroleum Operations;

(g) the net proceeds from the sale or exchange by the Contractor of materials,
equipment, plant or facilities, the acquisition costs of which have been charged to
the accounts under the Agreement;

106
(h) the proceeds from the sale of any petroleum information which relates to the
Contract Area provided that the acquisition costs of such rights and information
have been charged to the accounts under the Agreement;

(i) the proceeds derived from the sale or license of any intellectual property the
development costs of which were incurred under this Agreement.

3.5 Duplication of Charges and Credits

Notwithstanding any provision to the contrary in this Accounting procedure, it is agreed
that there shall be no duplication of charges or credits to the accounts under the
Agreement.

107
SECTION 4: RECORDS AND VALUATION OF ASSETS

The Contractor shall maintain detailed records of property and assets in use for Petroleum
Operations in accordance with normal practice in exploration and production activities of the
international petroleum industry. At six (6) monthly intervals the Contractor shall notify TPDC
in writing of all assets acquired during the preceding six (6) months indicating the quantities,
costs and location of each asset. At reasonable intervals but at least once a year with respect to
movable assets and once every four (4) years with respect to immovable assets, inventories of the
property and assets under the Agreement shall be taken by the Contractor. The Contractor shall
give TPDC at least thirty (30) days written notice of its intention to take such inventory is taken.
The Contractor will clearly state the principles upon which valuation of the inventory has been
based. When an assignment of rights under the Agreement takes place a special inventory may
be taken by the Contractor at the request of the assignee provided that the costs of such inventory
are borne by the assignee.

108
SECTION 5: PRODUCTION STATEMENT

5.1

5.2

53

Upon commencement of production from the Contract Area, the Contractor shall submit
a monthly Production Statement to TPDC showing the following information for each
Development Area and for the Contract Area:

(a)
(b)
(c)

(d)
(e)
(f)
(g)

tl

tl

tl

tl

tl

tl

e quantity and quality of Crude Oil/Natural Gas produced and saved;
e quantity and composition of Natural Gas produced and saved;

ie quantities of Petroleum used for the purposes of carrying on drilling and

production operations and pumping to field storage as well as quantities injected
into the formation;

e quantities of Petroleum unavoidably lost;

the size of Petroleum stocks held at the beginning of the Month in question;

e size of petroleum stocks held at the end of the Month in question;

ie number of days in the Month during which Petroleum was produced from

each Development Area within the Contract Area;

At the end of each Calendar Quarter aggregated statements in respect of the three Months
comprising that Quarter shall be submitted for each of the items (a) to (g) in sub-section
5.1 above. Additionally, the average daily production rate for the Quarter shall be
calculated in accordance with Article 12 of the Agreement.

The Production Statement for each Month or quarter shall be submitted Government and
TPDC not later than seven (7) days after the end of such Month or quarter.

109
SECTION 6: VALUE OF PRODUCTION, PRICING AND ROYALTY STATEMENT

6.1 The Contractor shall, for the purposes of Article 13 and 14 of the Agreement, prepare a
Statement providing calculations of the value of Crude Oil/Natural Gas produced and saved
during each Calendar Quarter. This Statement, which shall be prepared for each Quality of
Tanzanian Crude Oil /Natural Gas produced and saved from the Contract Area, shall contain
the following information:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

the quantities, prices and receipts realized therefore by the Contractor in Third
Party

Sales of Tanzanian Crude Oil/Natural Gas during the Calendar Quarter in
question;

the quantities, prices and receipts realized therefore by the Contractor in sales of
Tanzanian Crude Oil/Natural Gas during the Calendar Quarter in question, other
than in Third Party Sales;

the value of stocks of Crude Oil/Natural Gas held at the beginning of the Calendar
Quarter in question;

the value of stocks of Crude Oil/Natural Gas held at the end of the Calendar
Quarter in question;

the percentage volume of total sales of Tanzanian Crude Oil/Natural Gas made by
the Contractor during the Calendar Quarter that are the Third Party Sales;

all information available to the Contractor, if relevant for the purposes of Article
13 of the Agreement, concerning the prices of the selection of major competitive
crude oils/gas, including contract prices, discounts and premiums, and prices
obtained on the spot markets;

the statement of Royalty payable.

6.2 The Value of Production and Pricing Statement for each Calendar Quarter shall be submitted
to Government and TPDC not later than twenty (20) days after the end of such Calendar

Quarter.

110
SECTION 7: STATEMENT OF RECEIPTS AND EXPENDITURE

7.1 The Contractor shall prepare with respect to each Calendar Month a Statement of Receipts
and Expenditure under the Agreement. The Statement will distinguish between Exploration

72

73

Expenses, Development Ex,

enses and Operating Expenses and will separately identify all

significant items of expenditures within these categories. If TPDC is not satisfied with the

degree of desegregation witl

breakdown. The statement will show the following:

(a) actual receipts and
Accounting Proce

budget and explanations thereof;

(b) cumulative receipt:
of this Accounting

in the categories it shall be entitled to ask for a more detailed

expenditure (including all credits pursuant to Section 3.4 of this
ure) for the Month in question showing variances from the

s and expenditure (including all credits pursuant to Section 3.4
Procedure) for the budget year in question;

(c) latest forecast of cumulative expenditure at the Year-end; and

(d) variations between

udget forecast and latest forecast, with explanation thereof.

At the end of each Calendar Quarter aggregated Statements in respect of the three Months
comprising that Quarter shall be submitted for each of the items (a) to (d) in sub-section

7.1 above.

The Statement of receipts
submitted to Government
such Month or Quarter.

and expenditure for each Calendar Month or Quarter shall be
and TPDC not later than twenty-one (21) days after the end of

111
SECTION 8: COST RECOVERY STATEMENT

8.1

8.2

83

The Contractor shall prepare with respect to each Calendar Quarter a Cost Recovery
Statement containing the following information:

(a)
(b)
(c)

(d)

(e)
()

(g)

(h)

Recoverable Contract Expenses carried forward from the previous Quarter, if any;

Recoverable Contract Expenses for the Quarter in question;

total Recoverable Contract Expenses for the Quarter in question (sub-section
8.1(a) plus sub-section 8.1(b);

quantity and value of Cost Oil and/or Cost Gas taken and disposed of by the
Contractor for the Quarter in question;

Contract Expenses recovered for the Quarter in question;

total cumulative amount of Contract Expenses recovered up to the end of the
Quarter in question;

amount of Recoverable Contract Expenses to be carried forward into the next
Quarter.

proceeds and balance of the Decommissioning Fund pursuant to Article 22

The cost recovery information required pursuant to sub-section 8.1 above shall be
presented in sufficient detail so as to enable Government and TPDC to identify how the
cost of assets are being recovered for the purposes of Article 21 of the Agreement.

The Cost Recovery Statement for each Quarter shall be submitted to Government and
TPDC not later than twenty one (21) days after the end of such Quarter.

112
SECTION 9: ADDITIONAL PROFIT TAX STATEMENT

(details for parameters required to calculate the APT as per Article 17 are being drafted)

113
SECTION 10: END-OF-YEAR STATEMENT

The Contractor shall prepare a definitive End-of-Year Statement. The Statement will contain
aggregated information for the Year in the same format as required in the Value of Production,
Pricing Statement, Royalty payable Statement, Abandonment Cost Reserve Fund Statement,
Cost Recovery Statement and Statement of Receipts and Expenditure to be based on the actual
quantities of Petroleum produced and the costs and expenses incurred. The End-of-Year
Statement for each Calendar Year shall be submitted to Government and TPDC within sixty (60)
days of the end of such Calendar Year.

114
SECTION 11: BUDGET STATEMENT

10.1 The Contractor shall prepare an Annual Budget Statement. This Statement shall set out
separately Exploration Expenses, Development Expenses and Operating Expenses and
shall show the following:

(a) forecast expenditure and receipts for the budget year under the Agreement;
(b) cumulative expenditures and receipts to the end of the said budget year; and
(c) a schedule showing the most important and individual items of Development

Expenses for the said budget year;

10.2 The Budget Statement shall be submitted to Government and TPDC with respect to each
budget year no less than ninety (90) days before the start of the year except in the case of
the year in which the Effective Date falls, when the Budget Statement shall be submitted
within thirty (30) days of the Effective Date.

115
SECTION 12: REVISION OF ACCOUNTING PROCEDURE

11.1

The provisions of this Accounting Procedure may be amended by agreement between the
Contractor, the Government and TPDC The amendments shall be made in writing and
shall state the date upon which the amendments shall become effective.

In the event, and at the time, that TPDC elects to participate in Joint Operations as defined
in Article 10 of this Agreement the parties shall modify this Accounting Procedure to
reflect TPDC’s status as a party to the Operating Agreement.

Following any second discovery in the Contract Area the parties will meet in order to
establish specific principles and procedures for identifying all costs, expenditures and
credits, and for allocating Cost Oil and/or Cost Gas and Profit Oil and/or Profit Gas, on a
Development Area basis, it being understood that costs, expenditures and credits which do
not uniquely arise in respect of any one Development Area shall be apportioned between
Development Areas in a reasonable, equitable and consistent manner.

116
SECTION 13: CONFLICT WITH THE AGREEMENT

In the event of any conflict between the provisions of this Accounting Procedure and the
Agreement the provisions of the Agreement shall prevail.

117
ANNEX "E": APT SAMPLE CALCULATION METHODOLOGY

Hard data input per Petroleum Agreement

1. First Account Percent 25.00%
Percent 40.00%
Percent 35.00%

2. Second Account Tax Rate
3. First Account Real Rate of Return
4. First Account APT Taxes are Deductible when calculating Second Account Balances

Assumptions

1. Assumed Annual Change in USIGPPI = Two (2) Percent (Added to Account Rates of Return
to reflect the "Real" nature of these ROR's).

2. Cash Flow is for illustrative purposes only; data entirely assumed.
Calculation Methodology
Year | Assumed | FANCP First SANCP Second} Second Total APT
Pretax First Account Account Account |Payable US$MM
Cash Flow| Account APT Balance APT
US$MM | Balance | Payable US$MM Payable

1 -3.00 -3.00 0.00 -3.00 0.00 0.00
2 -10.00 | -13.81 0.00 -14.11 0.00 0.00
3 -40.00 | -57.54 0.00 -59.33 0.00 0.00
4 10.00} -63.08 0.00 -71.28 0.00 0.00
5 40.00} -40.11 0.00 -57.65 0.00 0.00
6 80.00 29.06 7.27 -6.25 0.00 7.27
\7 100.00 | 100.00 25.00 66.44 26.58 51.58
8 100.00 | 100.00 25.00 75.00 30.00 55.00
9 60.00 60.00 15.00 45.00 18.00 33.00
10 20.00 20.00 5.00 15.00 6.00 11.00
11 -20.00 | -20.00 0.00 -20.00 0.00 0.00
12 10.00} -15.00 0.00 -17.40 0.00 0.00
13 20.00 0.44 0.11 -3.95 0.00 0.11
14 30.00 30.00 7.50 17.09 6.84 14.34
15 20.00 20.00 5.00 15.00 6.00 11.00

118
ANNEX '"F": PARENT COMPANY GUARANTEE

Tanzania Petroleum Development Corporation
P.O. Box 2774,
DAR ES SALAAM

We, the UNDERSIGNED hereby DECLARE that:

A. The obligations set forth in Article 3(d)(ii) and Article 5 and reflected in the Guarantee
shall be continuing and absolute guarantees, and the obligations set forth in Article
3(d)(ii) and Article 5 shall remain in full force and effect unless and until a Notice of
Termination has been issued (subject to any rights to rectify being exhausted), provided,
however, that ABC’s obligations pursuant to 3(d)(ii) Article 5 shall survive only with
respect to such obligations that occurred or arose prior to such termination if, within six
(6) months from any such termination, TPDC or the United Republic of Tanzania shall
have notified the Guarantor in writing of such a Loss and that it is demanding or will be
demanding payment pursuant to Article 3(g).

B. If ABC shall fail to make any required payment guaranteed pursuant to Article 3(g)
following demand thereof, the ABC Parent shall, within ten (10) days following the
giving of notice of such failure and the demand by TPDC or the United Republic of
Tanzania for payment, promptly and fully make such payment. If such payment is not
made within ten (10) days of such demand, ABC Parent shall pay all reasonable costs and
expenses, including reasonable legal fees and expenses, paid or incurred by TPDC or the
United Republic of Tanzania in connection with the enforcement of the obligations under
Article 3. Each default in any obligation shall give rise to a separate cause of action
hereunder, and separate suits may be brought hereunder as each cause of action arises.

C. The obligations of the ABC Parent under the Guarantee shall not be impaired, modified,
released or limited by any occurrence or condition whatsoever, including any
compromise, settlement, release, waiver, renewal, extension, indulgence, impairment,
limitation of liability, change in or modification of any of the obligations and liabilities,
either original or assumed, of ABC. No invalidity, irregularity or unenforceability of any
obligation of ABC shall affect, impair, or be a defence to the obligations of ABC under
Article 3.

D. No lawful act of commission or omission of any kind or at any time upon the part of
TPDC or the United Republic of Tanzania in respect of any matter whatsoever shall in
any way affect or impair either Party’s rights to enforce any right, power or benefit under
Article 3, and no set-off, claim, reduction or diminution of any obligation or any defence
of any kind or nature which ABC has or may have against TPDC or the United Republic
of Tanzania shall be available against TPDC or the United Republic of Tanzania,

119
respectively, in any suit or action brought by TPDC or the United Republic of Tanzania,
as the case may be, to enforce any right, power or benefit under Article 3(g).

E. In the event that any payment pursuant to their obligations under Article 3(g) should give
rise to a right of subrogation, the Guarantor will waive any and all rights of subrogation
with respect to TPDC or the United Republic of Tanzania until such time as TPDC and
the United Republic of Tanzania’s obligations for any indebtedness have been satisfied in
full.

Signed for and on behalf
of ABC Parent

President/CEO
ABC Parent

Date: ......2..eeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeees

ce: The Hon. Minister
Ministry of Energy and Minerals
P.O. Box 2000,
DAR ES SALAAM

120
